Exhibit 10.1

Execution Version

AMENDMENT No. 1, dated as of February 20, 2013 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of May 3, 2011, among IASIS
HEALTHCARE LLC (the “Borrower”), IASIS HEALTHCARE CORPORATION (“Holdings”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (each a “Lender” and, collectively, the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”), Collateral Agent, L/C Issuer and Swing Line Lender (as amended,
restated, modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes, including to refinance existing term loans
under the Credit Agreement;

WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have its
outstanding Term B-1 Loans (as defined in Exhibit A), if any, converted into a
like principal amount of Term B-2 Loans (as defined in Exhibit A) effective as
of the Amendment No. 1 Effective Date (as defined below) and (ii) if not all
outstanding Term B-1 Loans are converted as described in clause (i) above, the
Additional Term B-2 Lender (as defined in Exhibit A) has agreed to make an
additional Term B-2 Loan in a principal amount equal to the principal amount of
any outstanding Term B-1 Loans that were not converted into Term B-2 Loans on
the Amendment No. 1 Effective Date as described in clause (i) above, the
proceeds of which shall be applied to repay in full such then outstanding
non-converted Term B-1 Loans;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date (as
defined below), after giving effect to this Amendment, (i) no Default or Event
of Default has occurred and is continuing and (ii) all representations and
warranties made by any Loan Party contained in the Credit Agreement or in the
other Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date,



--------------------------------------------------------------------------------

in which case such representations and warranties were true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof or
on such earlier date, as the case may be (after giving effect to such
qualification).

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 1 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders and each Loan Party;

(ii) Additional Term B-2 Joinder Agreement. The Administrative Agent, the
Borrower and the Additional Term B-2 Lender (as defined in Exhibit A) shall have
entered into the Additional Term B-2 Joinder Agreement (as defined in
Exhibit A);

(iii) Fees. The Administrative Agent and Amendment No. 1 Lead Arranger shall
have received the fees in the amounts previously agreed in writing by the
Amendment No. 1 Lead Arranger to be received on the Amendment No. 1 Effective
Date, and all reasonable and documented expenses required to be paid or
reimbursed under Section 10.04 of the Credit Agreement for which invoices have
been presented a reasonable period of time prior to the Amendment No. 1
Effective Date;

(iv) Legal Opinions. The Administrative Agent shall have received favorable
legal opinions of Cleary Gottlieb Steen & Hamilton LLP, counsel to the Loan
Parties, covering such matters as the Administrative Agent may reasonably
request and otherwise reasonably satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) all representations and warranties made by
any Loan Party contained in the Credit Agreement or in the other Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties had been made on and as of the Amendment
No. 1 Effective Date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Amendment No. 1 Effective Date or on such earlier
date, as the case may be (after giving effect to such qualification) and (b) no
Default, shall have occurred and be continuing; and

(vi) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing

 

-2-



--------------------------------------------------------------------------------

(where relevant) of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority (or a certification from each Loan Party
that there have been no changes to the certificate or articles of incorporation
or organization, including all amendments thereto, that were delivered to the
Administrative Agent on the Closing Date) and (ii) a certificate of an
Authorized Officer of each Loan Party dated the Amendment No. 1 Effective Date
and certifying that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Amendment No. 1 Effective Date (or a certification from each Loan
Party that there have been no changes to the by-laws or operating (or limited
liability company) agreement, including all amendments thereto, that were
delivered to the Administrative Agent on the Closing Date).

Section 4. Post-Closing Covenant. Within 90 days after the Amendment No. 1
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Loan Parties will take any actions deemed reasonably
advisable (including based on the advice of counsel (which may be counsel to a
Loan Party)) by the Administrative Agent or Collateral Agent due to this
Amendment to preserve or continue the perfection of liens and security interests
granted prior to the date hereof securing the Obligations, including without
limitation any amendments to real property mortgages, date-down or modification
endorsements to the title policies insuring such mortgages (to the extent
available in the applicable jurisdictions at commercially reasonable rates)
and/or title searches, and opinions of counsel with respect thereto, so long as
in the reasonable opinion of the Administrative Agent and the Borrower, the
costs of taking such actions shall not be excessive in view of the benefits to
be obtained by the Lenders therefrom.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document. Except
as expressly set forth herein, each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect and each Loan Party reaffirms its obligations under the
Loan Documents to which it is party and the grant of its Liens on the Collateral
made by it pursuant to the Security Documents. This Amendment shall constitute a
Loan Document for purposes of the Credit Agreement, including without limitation
for purposes of Sections 10.15

 

-3-



--------------------------------------------------------------------------------

and 10.16 thereof, and from and after the Amendment No. 1 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

IASIS HEALTHCARE LLC By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer IASIS HEALTHCARE
CORPORATION By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer  

ARIZONA DIAGNOSTIC & SURGICAL CENTER, INC.,

a Delaware corporation

 

BAPTIST JOINT VENTURE HOLDINGS, INC.,

a Delaware corporation

 

BEAUMONT HOSPITAL HOLDINGS, INC.,

a Delaware corporation

 

BILTMORE SURGERY CENTER HOLDINGS, INC.,

a Delaware corporation

 

BILTMORE SURGERY CENTER, INC.,

an Arizona corporation

 

BRIM HOLDING COMPANY, INC.,

a Delaware corporation

 

DAVIS HOSPITAL HOLDINGS, INC.,

a Delaware corporation

 

DECISIONPOINT SERVICES, INC.,

a Delaware corporation

 

INDIGENT CARE SERVICES OF NORTHEAST LOUISIANA, INC.,

a Delaware corporation

 

HEART AND LUNG INSTITUTE OF UTAH, INC.,

a Utah corporation

 

By:

 

/s/ John M. Doyle

      Name:   John M. Doyle       Title:   Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

IASIS CAPITAL CORPORATION a Delaware corporation

IASIS FINANCE, INC.,

a Delaware corporation

IASIS HEALTHCARE HOLDINGS, INC.,

a Delaware corporation

IASIS HOSPITAL NURSE STAFFING COMPANY,

a Delaware corporation

IASIS MANAGEMENT COMPANY,

a Delaware corporation

IASIS PHYSICIAN SERVICES, INC.,

a Delaware corporation

EXTENDED CARE HOSPITAL OF SOUTHEAST TEXAS, INC.,

a Delaware corporation

IASIS TRANSCO, INC.,

a Delaware corporation

JORDAN VALLEY HOSPITAL HOLDINGS, INC.,

a Delaware corporation

MCS/AZ, INC.,

a Delaware corporation

NORTH VISTA HOSPITAL, INC.,

a Delaware corporation

PALMS OF PASADENA HOMECARE, INC.,

a Delaware corporation

PHYSICIAN GROUP OF ARIZONA, INC.,

a Delaware corporation

PHYSICIAN GROUP OF FLORIDA, INC.,

a Delaware corporation

PHYSICIAN GROUP OF LOUISIANA, INC.,

a Delaware corporation

PHYSICIAN GROUP OF UTAH, INC.,

a Delaware corporation

ROCKY MOUNTAIN MEDICAL CENTER, INC.,

a Delaware corporation

SALT LAKE REGIONAL PHYSICIANS, INC.,

a Delaware corporation

By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CHOICE CARE CLINIC OF FLORIDA, INC., a Delaware corporation

UTAH TRANSCRIPTION SERVICES, INC.,

a Delaware corporation

By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

BRIM HEALTHCARE OF COLORADO, LLC,

a Colorado limited liability company

BRIM PHYSICIANS GROUP OF COLORADO, LLC,

a Colorado limited liability company

BRIM PHYSICIANS GROUP OF TEXAS, LLC,

a Delaware limited liability company

By: BRIM HOLDING COMPANY, Inc., as Sole Member By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

GLENWOOD SPECIALTY IMAGING, LLC,

a Delaware limited liability company

IASIS FINANCE TEXAS HOLDINGS, LLC,

a Delaware limited liability company

SEABOARD DEVELOPMENT LLC,

a Utah limited liability company

By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DAVIS HOSPITAL & MEDICAL CENTER, LP, a Delaware limited partnership

IASIS GLENWOOD REGIONAL MEDICAL CENTER, LP,

a Delaware limited partnership

IASIS OUACHITA COMMUNITY HOSPITAL, LP,

a Delaware limited partnership

JORDAN VALLEY MEDICAL CENTER, LP,

a Delaware limited partnership

MEMORIAL HOSPITAL OF TAMPA, LP,

a Delaware limited partnership

MESA GENERAL HOSPITAL, LP

a Delaware limited partnership

MOUNTAIN VISTA MEDICAL CENTER, LP

a Delaware limited partnership

ODESSA REGIONAL HOSPITAL, LP,

a Delaware limited partnership

PALMS OF PASADENA HOSPITAL, LP,

a Delaware limited partnership

SALT LAKE REGIONAL MEDICAL CENTER,

LP,

a Delaware limited partnership

SOUTHWEST GENERAL HOSPITAL, LP,

a Delaware limited partnership

ST. LUKE’S BEHAVIORAL HOSPITAL, LP,

a Delaware limited partnership

ST. LUKE’S MEDICAL CENTER, LP,

a Delaware limited partnership

THE MEDICAL CENTER OF SOUTHEAST TEXAS, LP,

a Delaware limited partnership

TOWN & COUNTRY HOSPITAL, LP,

a Delaware limited partnership

By: IASIS HEALTHCARE HOLDINGS, INC.,

as General Partner

By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Letter of
Credit Issuer, Swingline Lender and a Lender By:  

/s/ Joseph L. Corah

  Name:   Joseph L. Corah   Title:   Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

[EXECUTED SIGNATURE PAGES OF REQUIRED LENDERS AND

REVOLVING LENDERS ON FILE WITH THE ADMINISTRATIVE AGENT]

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A

 

 

 

Published CUSIP Number: 45073CAD2

$1,325,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 3, 2011

as amended as of February 20, 2013

among

IASIS HEALTHCARE LLC,

as Borrower,

IASIS HEALTHCARE CORPORATION,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

BARCLAYS CAPITAL,

as Syndication Agent,

CITICORP NORTH AMERICA, INC.

GENERAL ELECTRIC CAPITAL CORPORATION

and

SUNTRUST BANK

as Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS CAPITAL

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC

and

GOLDMAN SACHS BANK USA

as Joint Lead Arrangers and Joint Book Runners,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Amendment No. 1 Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

    

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01.

 

DEFINED TERMS

     2   

SECTION 1.02.

 

OTHER INTERPRETIVE PROVISIONS

     5058   

SECTION 1.03.

 

ACCOUNTING TERMS

     5058   

SECTION 1.04.

 

ROUNDING

     59   

SECTION 1.05.

 

REFERENCES TO AGREEMENTS, LAWS, ETC.

     5159   

SECTION 1.06.

 

TIMES OF DAY

     5159   

SECTION 1.07.

 

TIMING OF PAYMENT OR PERFORMANCE

     5159   

ARTICLE II

    

THE COMMITMENTS AND CREDIT EXTENSIONS

  

SECTION 2.01.

 

THE LOANS

     5159   

SECTION 2.02.

 

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

     5260   

SECTION 2.03.

 

LETTERS OF CREDIT

     5462   

SECTION 2.04.

 

SWING LINE LOANS

     6170   

SECTION 2.05.

 

PREPAYMENTS

     6373   

SECTION 2.06.

 

TERMINATION OR REDUCTION OF COMMITMENTS

     7384   

SECTION 2.07.

 

REPAYMENT OF LOANS

     7385   

SECTION 2.08.

 

INTEREST

     7485   

SECTION 2.09.

 

FEES

     7486   

SECTION 2.10.

 

COMPUTATION OF INTEREST AND FEES

     7586   

SECTION 2.11.

 

EVIDENCE OF INDEBTEDNESS

     7586   

SECTION 2.12.

 

PAYMENTS GENERALLY

     7687   

SECTION 2.13.

 

SHARING OF PAYMENTS

     7789   

SECTION 2.14.

 

INCREMENTAL CREDIT EXTENSIONS

     7890   

SECTION 2.15.

 

DEFAULTING LENDERS

     8092   

SECTION 2.16.

 

EXTENSIONS OF TERM LOANS; REPLACEMENT OF REVOLVING CREDIT COMMITMENTS

     8194   

SECTION 2.17.

 

LOAN REPRICING PROTECTION

     8295   

ARTICLE III

    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

SECTION 3.01.

 

TAXES

     8395   

SECTION 3.02.

 

ILLEGALITY

     8598   

SECTION 3.03.

 

INABILITY TO DETERMINE RATES

     8598   

SECTION 3.04.

 

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS

     8699   

SECTION 3.05.

 

FUNDING LOSSES

     87100   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.06.

 

MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

     87100   

SECTION 3.07.

 

REPLACEMENT OF LENDERS UNDER CERTAIN CIRCUMSTANCES

     88101   

SECTION 3.08.

 

SURVIVAL

     89102   

ARTICLE IV

    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

SECTION 4.01.

 

CONDITIONS TO INITIAL CREDIT EXTENSION

     89103   

SECTION 4.02.

 

CONDITIONS TO ALL CREDIT EXTENSIONS

     91104   

ARTICLE V

    

REPRESENTATIONS AND WARRANTIES

  

SECTION 5.01.

 

EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS

     91105   

SECTION 5.02.

 

AUTHORIZATION; NO CONTRAVENTION

     92105   

SECTION 5.03.

 

GOVERNMENTAL AUTHORIZATION

     92106   

SECTION 5.04.

 

BINDING EFFECT

     92106   

SECTION 5.05.

 

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

     92106   

SECTION 5.06.

 

LITIGATION

     93107   

SECTION 5.07.

 

OWNERSHIP OF PROPERTY; LIENS

     93107   

SECTION 5.08.

 

ENVIRONMENTAL MATTERS

     93107   

SECTION 5.09.

 

TAXES

     93107   

SECTION 5.10.

 

ERISA COMPLIANCE

     94108   

SECTION 5.11.

 

SUBSIDIARIES

     94108   

SECTION 5.12.

 

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

     94108   

SECTION 5.13.

 

DISCLOSURE

     94108   

SECTION 5.14.

 

INTELLECTUAL PROPERTY; LICENSES, ETC.

     95109   

SECTION 5.15.

 

LABOR MATTERS

     95109   

SECTION 5.16.

 

SOLVENCY

     95109   

ARTICLE VI

    

AFFIRMATIVE COVENANTS

  

SECTION 6.01.

 

FINANCIAL STATEMENTS

     95109   

SECTION 6.02.

 

CERTIFICATES; OTHER INFORMATION

     96110   

SECTION 6.03.

 

NOTICES

     98112   

SECTION 6.04.

 

PAYMENT OF OBLIGATIONS

     98112   

SECTION 6.05.

 

PRESERVATION OF EXISTENCE, ETC.

     98112   

SECTION 6.06.

 

MAINTENANCE OF PROPERTIES

     98113   

SECTION 6.07.

 

MAINTENANCE OF INSURANCE

     98113   

SECTION 6.08.

 

COMPLIANCE WITH LAWS

     99113   

SECTION 6.09.

 

BOOKS AND RECORDS

     99113   

SECTION 6.10.

 

INSPECTION RIGHTS

     99114   

SECTION 6.11.

 

COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY

     100115   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.12.

 

COMPLIANCE WITH ENVIRONMENTAL LAWS

     101116   

SECTION 6.13.

 

FURTHER ASSURANCES AND POST-CLOSING CONDITIONS

     102116   

SECTION 6.14.

 

DESIGNATION OF SUBSIDIARIES

     103117   

ARTICLE VII

    

NEGATIVE COVENANTS

  

SECTION 7.01.

 

LIENS

     103118   

SECTION 7.02.

 

INVESTMENTS

     107122   

SECTION 7.03.

 

INDEBTEDNESS

     110125   

SECTION 7.04.

 

FUNDAMENTAL CHANGES

     114128   

SECTION 7.05.

 

DISPOSITIONS

     115130   

SECTION 7.06.

 

RESTRICTED PAYMENTS

     119133   

SECTION 7.07.

 

CHANGE IN NATURE OF BUSINESS

     122136   

SECTION 7.08.

 

TRANSACTIONS WITH AFFILIATES

     122136   

SECTION 7.09.

 

BURDENSOME AGREEMENTS

     123138   

SECTION 7.10.

 

USE OF PROCEEDS

     125139   

SECTION 7.11.

 

ACCOUNTING CHANGES

     125139   

SECTION 7.12.

 

PREPAYMENTS, ETC. OF INDEBTEDNESS

     125139   

SECTION 7.13.

 

EQUITY INTERESTS OF CERTAIN RESTRICTED SUBSIDIARIES

     125140   

SECTION 7.14.

 

HOLDINGS

     125140   

ARTICLE VIII

    

EVENTS OF DEFAULT AND REMEDIES

  

SECTION 8.01.

 

EVENTS OF DEFAULT

     126140   

SECTION 8.02.

 

REMEDIES UPON EVENT OF DEFAULT

     128142   

SECTION 8.03.

 

APPLICATION OF FUNDS

     128143   

SECTION 8.04.

 

REPLACEMENT OF REVOLVING CREDIT LENDERS UNDER CERTAIN CIRCUMSTANCES

     130145   

ARTICLE IX

    

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

SECTION 9.01.

 

APPOINTMENT AND AUTHORIZATION OF AGENTS

     131146   

SECTION 9.02.

 

DELEGATION OF DUTIES

     132147   

SECTION 9.03.

 

LIABILITY OF AGENTS

     133148   

SECTION 9.04.

 

RELIANCE BY AGENTS

     133148   

SECTION 9.05.

 

NOTICE OF DEFAULT

     133149   

SECTION 9.06.

 

CREDIT DECISION; DISCLOSURE OF INFORMATION BY AGENTS

     134149   

SECTION 9.07.

 

INDEMNIFICATION OF AGENTS

     134149   

SECTION 9.08.

 

AGENTS IN THEIR INDIVIDUAL CAPACITIES

     134150   

SECTION 9.09.

 

RESIGNATION OF ADMINISTRATIVE AGENT

     135150   

SECTION 9.10.

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

     136151   

SECTION 9.11.

 

COLLATERAL AND GUARANTY MATTERS

     136152   

SECTION 9.12.

 

OTHER AGENTS; ARRANGERS AND MANAGERS

     137153   

 

-iii-



--------------------------------------------------------------------------------

SECTION 9.13.

 

APPOINTMENT OF SUPPLEMENTAL ADMINISTRATIVE AGENTS

     137153   

SECTION 9.14.

 

WITHHOLDING TAXES

     138154   

ARTICLE X

    

MISCELLANEOUS

  

SECTION 10.01.

 

AMENDMENTS, ETC.

     139154   

SECTION 10.02.

 

NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES

     141157   

SECTION 10.03.

 

NO WAIVER; CUMULATIVE REMEDIES

     142159   

SECTION 10.04.

 

ATTORNEY COSTS AND EXPENSES

     143159   

SECTION 10.05.

 

INDEMNIFICATION BY THE BORROWER

     143159   

SECTION 10.06.

 

PAYMENTS SET ASIDE

     144160   

SECTION 10.07.

 

SUCCESSORS AND ASSIGNS

     144161   

SECTION 10.08.

 

CONFIDENTIALITY

     150168   

SECTION 10.09.

 

SETOFF

     151169   

SECTION 10.10.

 

INTEREST RATE LIMITATION

     152169   

SECTION 10.11.

 

COUNTERPARTS

     152170   

SECTION 10.12.

 

INTEGRATION

     152170   

SECTION 10.13.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     152170   

SECTION 10.14.

 

SEVERABILITY

     152170   

SECTION 10.15.

 

GOVERNING LAW

     152170   

SECTION 10.16.

 

WAIVER OF RIGHT TO TRIAL BY JURY

     153171   

SECTION 10.17.

 

BINDING EFFECT

     153171   

SECTION 10.18.

 

LENDER ACTION

     153171   

SECTION 10.19.

 

USA PATRIOT ACT

     153172   

SECTION 10.20.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     154172   

 

SCHEDULES I    Guarantors 1.01A    Unrestricted Subsidiaries 1.01B    Excluded
Subsidiaries 2.01A    Revolving Credit Commitment 2.01B    Term Commitment
2.03(a)(iv)    Existing Letters of Credit 5.07    Material Real Property 5.08   
Environmental Matters 5.11    Subsidiaries 5.15    Labor Matters 7.01(b)   
Existing Liens 7.02(g)    Existing Investments 7.03(b)    Existing Indebtedness
7.08    Transactions with Affiliates 7.09    Existing Restrictions 10.02   
Administrative Agent’s Office, Certain Addresses for Notices

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS    Form of    A    Committed Loan Notice B    Swing Line Loan Notice
C-1    Term Note C-2    Revolving Credit Note D    Compliance Certificate E   
Assignment and Assumption F    Guaranty G    Security Agreement H-1    Legal
Opinion of Cleary Gottlieb Steen & Hamilton LLP H-2    Legal Opinion of Bass,
Berry & Sims PLC H-3    Legal Opinion of Richards, Layton & Finger LLP I   
Drag-Along Rights Agreement J    United States Tax Compliance Certificate K   
Discount Range Prepayment Notice L    Discount Range Prepayment Offer M   
Solicited Discounted Prepayment Notice N    Acceptance and Prepayment Notice O
   Specified Discount Prepayment Notice P    Solicited Discounted Prepayment
Offer Q    Specified Discount Prepayment Response R    First Lien Intercreditor
Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of May 3, 2011,2011 and amended as of February 20, 2013, among IASIS HEALTHCARE
LLC, a Delaware limited liability company (the “Borrower”), IASIS HEALTHCARE
CORPORATION, a Delaware corporation (“Holdings”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

A revolving credit and term loan facility exists in favor of the Borrower
pursuant to the terms of that Amended and Restated Credit Agreement, dated as of
April 27, 2007, among the Borrower, Holdings, the lenders from time to time
party thereto and Bank of America, as administrative agent, revolving L/C issuer
and synthetic L/C Issuer and swingline lender (the “Existing Credit Agreement”).

The parties to the Restatement Agreement wish to amend and restate the Existing
Credit Agreement in the form of this Agreement and the Borrower has requested
that the Lenders extend credit to the Borrower in the form of (i) Term B-1 Loans
in an initial aggregate principal amount of $1,025,000,000 and (ii) a Revolving
Credit Facility in an initial aggregate principal amount of $300,000,000. The
Revolving Credit Facility may include one or more Letters of Credit from time to
time and one or more Swing Line Loans from time to time.

The proceeds of the Term B-1 Loans will be used to finance a portion of the
Transaction and to pay the Transaction Expenses and for working capital and
other general business purposes of the Borrower and its Subsidiaries. The
proceeds of the Revolving Credit Loans made after the Closing Date will be used
for working capital and other general business purposes of the Borrower and its
Subsidiaries, including the financing of Capital Expenditures, Permitted
Acquisitions and other Investments permitted by Section 7.02. Swing Line Loans
and Letters of Credit will be used for general business purposes of the Borrower
and its Subsidiaries.

This Agreement is given in replacement of and substitution for the Existing
Credit Agreement and to refinance the Existing Credit Agreement.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit N.

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Acquired Entity or Business
and its Subsidiaries or such Converted Restricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement) in form reasonably
satisfactory to the Administrative Agent providing for Incremental Term Loans,
Revolving Commitment Increases, Extended Term Loans, Replacement Term Loans or
Extended Revolving Credit Commitments in accordance with the terms of this
Agreement.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Term B-1 Commitment” means with respect to each Additional Term B-1
Lender, its commitment to make a Term B-1 Loan on the Closing Date in an amount
equal to the amount set forth on the signature page of such Additional Term B-1
Lender to the Additional Term B-1 Joinder Agreement. The aggregate principal
amount of the Additional Term B-1 Commitments shall be equal to $1,025,000,000
minus the aggregate principal amount of the Converted Term Loans of all Lenders.
The Additional Term B-1 Commitments and the aggregate principal amount of the
Converted Term Loans of each Lender is set forth opposite such Lender’s name on
Schedule 2.01B under the caption “Term Commitments and Converted Term Loans”.

 

-2-



--------------------------------------------------------------------------------

“Additional Term B-1 Joinder Agreement” means the joinder agreement, dated the
Closing Date, by and among the Borrower, the Administrative Agent and the
Additional Term B-1 Lenders.

“Additional Term B-1 Lender” means each Person identified as suchan “Additional
Term B Lender” in the Additional Term B-1 Joinder Agreement.

“Additional Term B-2 Commitment” means with respect to each Additional Term B-2
Lender, its commitment to make a Term B-2 Loan on the Amendment No. 1 Effective
Date in an amount equal to the amount set forth on the signature page of such
Additional Term B-2 Lender to the Additional Term B-2 Joinder Agreement. The
aggregate principal amount of the Additional Term B-2 Commitments shall be equal
to $1,007,062,500 minus the aggregate principal amount of the Converted Term B-1
Loans of all Lenders.

“Additional Term B-2 Joinder Agreement” means the joinder agreement, dated the
Amendment No. 1 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B-2 Lenders.

“Additional Term B-2 Lender” means each Person identified as such in the
Additional Term B-2 Joinder Agreement.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent and collateral agent under the Loan Documents, or any successor
administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates, the Amendment
No. 1 Arranger or any entity acting as an L/C Issuer hereunder shall be deemed
to be an Affiliate of Holdings, the Borrower or any of their respective
Subsidiaries.

“Affiliated Lender” means, at any time, any Lender that is a Sponsor or an
Affiliate of the Sponsors (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Affiliated Lender Register” has the meaning specified in Section 10.07(n).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, members, employees, agents,
advisors and attorneys-in-fact of such Persons and Affiliates.

 

-3-



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Supplemental Administrative Agents (if any) and
the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended by
Amendment No. 1 and as further amended, restated, modified or supplemented from
time to time in accordance with the terms hereof.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
Base Rate floor greater than any floor then applicable to the Term B-2 Loans
(with such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate), or otherwise; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated life to maturity
at the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees or underwriting or similar fees not generally paid to lenders in connection
with such Indebtedness.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
February 20, 2013, by and among the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

“Amendment No. 1 Arranger” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Amendment No. 1 Consenting Lender” shall mean each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date” shall mean February 20, 2013.

“Applicable Rate” means a percentage per annum equal to (i) for LIBOR Loans that
are Revolving Credit Loans and Letter of Credit fees, 3.50%, (ii) for Base Rate
Loans that are Revolving Credit Loans, 2.50%, (iii) for commitment fees, 0.50%,
(iv) for LIBOR Loans that are Term B-2 Loans, 3.753.25% and (v) for Base Rate
Loans that are Term B-2 Loans, 2.752.25%. The Applicable Rate for any Term Loans
other than the Term B-2 Loans shall be as set forth in the applicable Additional
Credit Extension Amendment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

-4-



--------------------------------------------------------------------------------

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital, the investment banking division of Barclays Bank PLC, Citigroup Global
Markets Inc., J.P. Morgan Securities LLC and Goldman Sachs Bank USA, each in its
capacity as a Joint Lead Arranger and Joint Book Runner under this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(v); provided that the
Borrower shall not designate the Administrative Agent or any other Person as the
Auction Agent without the written consent of the Administrative Agent or such
other Person (it being understood that neither the Administrative Agent nor any
other Person shall be under any obligation to agree to act as the Auction
Agent); provided, further, that neither the Borrower nor any of its Affiliates
may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower as of September 30, 2010, and the related audited consolidated
statements of operations, members’ equity and cash flows for the Borrower for
the fiscal year ended September 30, 2010.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) $100,000,000;

(ii) an amount (which amount shall not be less than zero) equal to the greater
of (A) 50% (which percentage shall be increased to 75% for any period when the
Borrower’s Senior Secured Leverage Ratio is less than or equal to 1.75 to 1.00)
of Consolidated Net Income of the Borrower and the Restricted Subsidiaries for
the Available Amount Reference Period and (B) (x) the cumulative amount of
Excess Cash Flow of the Borrower and the Restricted Subsidiaries for each full
fiscal year commencing after the Closing Date for which financial statements
have been delivered to the Administrative

 

-5-



--------------------------------------------------------------------------------

Agent and the Lenders minus (y) the portion of such Excess Cash Flow that has
been (or will be) after the Closing Date and on or prior to the Reference Date
applied to the prepayment of Term Loans in accordance with Section 2.05(b)(i);
plus

(iii) the aggregate amount of Retained Declined Proceeds retained by the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

(iv) the amount of any capital contributions or Net Cash Proceeds from Permitted
Equity Issuances (or issuances of debt securities that have been converted into
or exchanged for Qualified Equity Interests) received or made by the Borrower
(or any direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus

(vi) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries; plus

(vii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.05(b)(i), the aggregate amount of
all Net Cash Proceeds received by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; minus

(viii) the aggregate amount of any Investments made pursuant to
Section 7.02(d)(v)(B)(I) and Section 7.02(n), any Restricted Payment made
pursuant to Section 7.06(l) or any payment made pursuant to Section 7.12(a)(iii)
during the period commencing

 

-6-



--------------------------------------------------------------------------------

on the Closing Date and ending on prior to the Reference Date (and, for purposes
of this clause (viii), without taking account of the intended usage of the
Available Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing April 1, 2011 and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the LIBOR for such Class of Loan (after giving
effect to any minimum rate applicable to the relevant Class of Loans set forth
in the definition thereof) plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Loan
Party to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Loan Party of offers for, and the corresponding acceptance
by a Lender of, a voluntary prepayment of Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(v)(C).

 

-7-



--------------------------------------------------------------------------------

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Loan Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing (of a particular Class), as the context may require.

“Budget” has the meaning specified in Section 6.01(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any LIBOR Loan or any fundings, disbursements,
settlements and payments in respect of any such LIBOR Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

 

-8-



--------------------------------------------------------------------------------

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic commercial bank having capital and surplus of not
less than $250,000,000;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) entered into with any financial institution meeting the
qualifications specified in clause (3) above;

(5) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation thereof and Indebtedness or preferred stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

(6) marketable short-term money market and similar funds either having
(A) assets in excess of $250,000,000 or (B) a rating of at least P-2 or A-2 from
either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower);

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) with maturities of 24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) with maturities of 24 months or less from the date of acquisition; and

(9) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (8) above.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services.

 

-9-



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services.

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, purchase card and other cash management services and any automated
clearing house fund transfer services.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” has the meaning specified in Section 3.04(a).

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least thirty-five percent (35%) of the then outstanding voting
stock of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of Holdings
and (y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially and of record, by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the Board
of Directors of Holdings; or

(b) the Board of Directors of Holdings shall cease to consist of a majority of
the Continuing Directors; or

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes Indenture; or

(d) subject to Section 7.04, the Borrower ceases to be a direct Wholly Owned
Subsidiary of Holdings.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders with a particular Class of Term
Loans, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments,

 

-10-



--------------------------------------------------------------------------------

Additional Term B-1 Commitments, Additional Term B-2 Commitments or Commitments
with respect to a particular Class of Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Term B-1 Loans, Term B-2 Loans,
Extended Term Loans (with the same economic terms and amortization schedule),
Incremental Term Loans (with the same economic terms and amortization schedule)
or Replacement Term Loans (with the same economic terms and amortization
schedule).

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” means Citicorp North America, Inc., General Electric
Capital Corporation and SunTrust Bank, each in its capacity as a
Co-Documentation Agent under this Agreement.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, each
Wholly Owned Material Subsidiary of the Borrower that is not an Excluded
Subsidiary and each entity that is listed on Schedule I hereto (each, a
“Guarantor”);

(c) the Obligations and the Guaranties shall have been secured by a
first-priority security interest in all of the following to the extent not
constituting Excluded Property (i) all the Equity Interests of the Borrower and
(ii) all Equity Interests of each Restricted Subsidiary that are directly owned
by any Loan Party;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing UCC financing statements
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in substantially all tangible and
intangible personal property of the Borrower and each Guarantor (including
accounts (other than deposit accounts or other bank or securities accounts and
any Securitization Assets), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, and proceeds of the
foregoing); provided that a security interest will not be granted in Excluded
Property;

 

-11-



--------------------------------------------------------------------------------

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and 6.13(b) (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a Mortgage Policy with
respect to each Mortgage, and (iii) such existing surveys, existing abstracts
and existing appraisals in the possession of the Borrower and such legal
opinions (with respect to the enforceability and perfection of the Mortgages and
any related fixture filings) and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of a Mortgage Policy or survey
with respect to, particular assets if and for so long as, in the reasonable
judgment of the Administrative Agent and the Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining a
Mortgage Policy or survey in respect of such assets shall be excessive in view
of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of a Mortgage Policy (or survey, if
required by the title insurer issuing the applicable Mortgage Policy for
deletion of the so-called “survey exception”) with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date or the obtaining of a
Mortgage Policy (or survey, if required by the title insurer issuing the
applicable Mortgage Policy for deletion of the so-called “survey exception”))
where it reasonably determines, in consultation with the Borrower, that
perfection or the obtaining of such Mortgage Policy (or survey, if required by
the title insurer issuing the applicable Mortgage Policy for deletion of the
so-called “survey exception”) cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent and the Lenders pursuant to Section 6.11 or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

-12-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Healthcare Information” has the meaning specified in Section 6.10.

“Consenting Term Lender” means each Lender that has provided the Administrative
Agent with a counterpart to the Restatement Agreement executed by such Lender.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased by the following (without duplication):

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, to the
extent the same were taken into account in calculating such Consolidated Net
Income and the net tax expense associated with any adjustments made pursuant to
clauses (a) through (k) of the definition of Consolidated Net Income; plus

(ii) total interest expense of such Person for such period and, to the extent
not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, and costs of surety bonds in connection
with financing activities, to the extent the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) any fees, expenses or charges (other than depreciation or amortization
expense) related to any acquisition, investment, asset disposition, incurrence
or repayment of indebtedness (including such fees, expenses or charges related
to the Loans and any credit facilities), issuance of equity interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Notes, the Senior
Subordinated Notes, the Loans and any credit facilities) and including, in each
case, any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred

 

-13-



--------------------------------------------------------------------------------

during such period as a result of any such transaction, (x) whether or not
successful and (y) in each case, to the extent deducted (and not added back) in
computing Consolidated Net Income; plus

(v) the amount of any restructuring charges, integration and facilities opening
costs or other business optimization expenses (including cost and expenses
relating to business optimization programs and new systems design and
implementation costs), one-time restructuring or transaction costs incurred in
connection with acquisitions made after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities or
accruals or reserves, in each case to the extent deducted (and not added back)
in such period in computing such Consolidated Net Income; plus

(vi) any other non-cash charges (collectively, the “Non-Cash Charges”),
including any write offs or write downs reducing such Consolidated Net Income
for such period (provided that if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors and deducted (and not added back) in such
period in computing such Consolidated Net Income; plus

(viii) [Reserved]; plus

(ix) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost-savings initiatives), severance, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans; plus

(x) the amount of “run-rate” cost savings projected by the Borrower in good
faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Borrower and calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit that is
associated with any action taken or expected to be taken, provided that some
portion of such benefit is expected to be realized within 12 months of taking
such action); plus

(xi) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

 

-14-



--------------------------------------------------------------------------------

(xii) any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or the Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings or the Borrower
(other than Disqualified Equity Interests) solely to the extent that such net
cash proceeds (a) were not required to be applied to prepay the Loans pursuant
to Section 2.05(b) and (b) have not previously been (and are not simultaneously
being) applied to anything other than such cost or expenses; plus

(xiii) any net loss from disposed or discontinued operations; plus

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xvi) fees and expenses incurred in connection with the investigation by the
Office of Inspector General of the United States Department of Health and Human
Services in an amount not to exceed $10.0 million per fiscal year, provided that
the maximum amount of such fees and expenses that may be added back to
Consolidated Net Income in any fiscal year shall be increased by the unused
amount of add-backs that were permitted in any prior fiscal year;

(b) decreased by the following (without duplication), in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period and any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period;

(ii) any net income from disposed or discontinued operations; plus

(iii) extraordinary gains and unusual or non-recurring gains.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted

 

-15-



--------------------------------------------------------------------------------

Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business or Converted Restricted Subsidiary
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. There shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or the 2004
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

(d) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary shall be included,

 

-16-



--------------------------------------------------------------------------------

(e) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(h) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, incurrence or repayment of indebtedness
(including such fees, expenses or charges related to the Loans and any credit
facilities), issuance of equity interests, refinancing transaction or amendment
or modification of any debt instrument (including any amendment or other
modification of the Senior Notes, the Loans and any credit facilities) and
including, in each case, any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, shall be excluded,

(i) [Reserved],

(j) losses or gains on asset sales (other than asset sales made in the ordinary
course of business) shall be excluded, and

(k) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the 2004 Transactions or any Permitted Acquisition), consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and debt obligations evidenced by promissory notes or similar instruments, minus
(b) the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(q) and clauses (i) and (ii) of Section 7.01(r))
in excess of $50,000,000 included in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include Indebtedness in respect of (i) any
Qualified Securitization Financing, (ii) Letters of Credit, except to the extent
of Unreimbursed Amounts thereunder, (iii) Unrestricted Subsidiaries and
(iv) obligations under Swap Contracts.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (1) the current portion of any Funded Debt, (2) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (3) the current portion of interest,
(4) the current portion of current and deferred income taxes, (5) the current
portion of any Capitalized Lease Obligations and (6) deferred revenue arising
from cash receipts that are earmarked for specific projects.

“Continuing Director” means, at any date, any individual (a) who is a director
of Holdings on the Closing Date, (b) whose nomination for election to the Board
of Directors of Holdings is recommended by a majority of the then Continuing
Directors, (c) who, as at such date, has been a member of the Board of Directors
of Holdings for at least the 12 preceding months or (d) whose nomination for
election to the Board of Directors of Holdings has been recommended, directly or
indirectly, by the Sponsors or Persons nominated by the Sponsors.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

-18-



--------------------------------------------------------------------------------

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Term Loan” means each Existing Term Loan held by a Consenting Term
Lender on the Closing Date (or, if less, the amount of such Consenting Term
Lender’s Existing Term Loan notified to such Lender by the Administrative Agent
as such Lender’s Converted Term Loan) immediately prior to the initial
extensions of credit hereunder on the Closing Date.

“Converted Term B-1 Loan” means each Term B-1 Loan held by an Amendment No. 1
Consenting Lender on the Amendment No. 1 Effective Date (or, if less, the amount
of such Amendment No. 1 Consenting Lender’s Term B-1 Loan notified to such
Lender by the Administrative Agent as such Lender’s Converted Term B-1 Loan)
immediately prior to the extension of credit hereunder on the Amendment No. 1
Effective Date.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Fund Affiliate” means any Affiliate of any of the Sponsors that is a bona
fide diversified debt fund or other entity that invests in diversified long-term
debt in the ordinary course of its business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a LIBOR Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws.

“Defaulting Creditor” has the meaning specified in Section 8.04(d).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder,

 

-19-



--------------------------------------------------------------------------------

(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(v)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B),
Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).

 

-20-



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit K.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Borrower and its Restricted Subsidiaries therein are to such Sold Entity or
Business and its Subsidiaries or such Converted Unrestricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Sold Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that any
single transaction or series of related transactions resulting in net cash
proceeds equal to or less than $7,500,000 shall not be considered “Dispositions”
for purposes of Section 2.05(b)(ii) or Section 7.05.

“Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the latest Maturity Date of
all then outstanding Term Loans (determined as of the date of incurrence);
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees

 

-21-



--------------------------------------------------------------------------------

of Holdings, the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by Holdings, the
Borrower or the Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Eligible Purchaser” has the meaning specified in Section 8.04(a).

“Environment” means ambient air, indoor air, land surface and subsurface strata,
surface water, ground water, drinking water, and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws (including common law) relating to
pollution, the protection of the Environment or, to the extent relating to
exposure to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-22-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person and
warrants, options or other rights for the purchase, acquisition or exchange from
such Person of any of the foregoing (including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Borrower and is treated as a single
employer within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings or the Borrower or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings or
the Borrower or any of their respective ERISA Affiliates from a Multiemployer
Plan, notification of Holdings or the Borrower or any of their respective ERISA
Affiliates concerning the imposition of withdrawal liability or notification
that a Multiemployer Plan is insolvent or is in reorganization within the
meaning of Title IV of ERISA; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the institution of any proceeding to terminate,
or appoint an Administrative Agent to administer, any Pension Plan or
Multiemployer Plan; (f) the requirements of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) apply with respect to a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan, and an event described in subsection .62, .63, .64, .65, .66, .67 or .68
of PBGC Regulation Section 4043 has occurred with respect to such Plan (other
than an event for which the 30 day notice period has been waived); (g) an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA exists, or an application for a minimum funding standard
waiver or modification has been filed (including any required installment
payments) with respect to a Plan; (h) the failure to make any required
contribution to any Plan or Multiemployer Plan; (i) the existence of an Unfunded
Current Liability with respect to a Plan; (j) the institution of a proceeding
pursuant to Section 515 of ERISA to collect a delinquent contribution to a
Multiemployer Plan; or (k) a liability has been incurred or is likely to be
incurred by Holdings or the Borrower or any of their respective ERISA Affiliates
with respect to a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

 

-23-



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(k) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of Indebtedness of the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

-24-



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period and to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries, including any payments
made to Holdings for the purpose of funding any of the items described in
clauses (i) through (xiii) of this clause (b),

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees but excluding amounts otherwise covered in this
definition) to the extent that such expenditures are not expensed during such
period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted in prior periods (A) the aggregate
consideration required to be paid in cash by the Borrower or any of the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or (B) any planned cash expenditures by the Borrower or
any of the Restricted Subsidiaries relating to Capital Expenditures or
acquisitions of intellectual property (the “Planned Expenditures”), in each case
to be consummated or made during the period of four consecutive fiscal quarters
of the Borrower following the end of such period; provided that, to the extent
the aggregate amount of internally generated cash flow actually utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration and the Planned Expenditures, as
applicable, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

 

-25-



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01B hereto,
(b) any Subsidiary that is prohibited by contractual requirements or applicable
Law from guaranteeing, or pledging substantially all of its assets to secure,
the Obligations, (c) any Foreign Subsidiary and any Domestic Subsidiary that is
a Subsidiary of a Foreign Subsidiary, (d) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness permitted
by Section 7.03(g) and each Restricted Subsidiary thereof (existing at the time
of the acquisition) that guarantees such Indebtedness; provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(d) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (e) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee or a security interests in its assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (f) each Unrestricted Subsidiary and (g) each Permitted JV.

“Excluded Taxes” means, with respect to each Agent and each Lender, (i) any tax
on such Agent or Lender’s net income or profits (or franchise tax in lieu of
such tax on net income or profits) imposed by a jurisdiction as a result of such
Agent or Lender being organized or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for tax purposes in such
jurisdiction, other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (ii) any branch profits tax under Section 884(a) of the Code,
or any similar tax, imposed by any other jurisdiction described in (i),
(iii) other than any Foreign Lender becoming a party hereto pursuant to the
Borrower’s request under Section 3.07, any U.S. federal withholding tax that is
imposed on amounts payable to a Foreign Lender pursuant to a Law in effect at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) (or where the Foreign Lender is a partnership for U.S. federal income
tax purposes, pursuant to a law in effect on the later of the date on which such
Foreign Lender becomes a party hereto or the date on which the affected partner
becomes a partner of such Foreign Lender), except, in the case of a Foreign
Lender that designates a new Lending Office or is an assignee, to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Loan Party with

 

-26-



--------------------------------------------------------------------------------

respect to such U.S. federal withholding tax pursuant to Section 3.01, (d) any
withholding tax attributable to a Lender’s failure to comply with
Section 3.01(b) or (iv) any U.S. federal withholding tax imposed under FATCA and
(v) any interest, additions to taxes and penalties with respect to any taxes
described in clauses (i) through (iv) of this definition.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

“Existing JV” means Brim Healthcare of Texas, LLC, a Delaware limited liability
company.

“Existing Letters of Credit” means the Letters of Credit described on Schedule
2.03(a)(iv).

“Existing Loans” means, collectively, all Existing Term Loans and all Revolving
Credit Loans (as defined in the Existing Credit Agreement) and Swing Line Loans
(as defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement on the Closing Date immediately prior to the initial extensions
of credit hereunder.

“Existing Term Loans” means all “Term Loans” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement on the Closing Date
immediately prior to the initial extensions of credit hereunder.

“Extended Term Loans” has the meaning specified in Section 2.16(a).

“Extended Revolving Credit Commitments” means revolving credit commitments
established pursuant to Section 2.16(c) that are substantially identical to the
Revolving Credit Commitments except that such Extended Revolving Credit
Commitments may have a later maturity date and different provisions with respect
to interest rates and fees than those applicable to the Revolving Credit
Commitments.

“Extending Lender” has the meaning specified in Section 2.16(a).

“Extension” has the meaning specified in Section 2.16(a).

“Extension Offer” has the meaning specified in Section 2.16(a).

“Facility” means each of the Revolving Credit Facility and each Class of Term
Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively comparable (and, in each
case, any regulations promulgated thereunder or official interpretations
thereof).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if

 

-27-



--------------------------------------------------------------------------------

such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means (i) the engagement letter dated April 19, 2011 among the
Borrower and the Arrangers and (ii) the fee letter between the Borrower and the
Administrative Agent.

“First Lien Intercreditor Agreement” means a pari passu intercreditor agreement
among the Administrative Agent and one or more senior representatives for
holders of Indebtedness that is secured on a pari passu basis with the
Obligations substantially in the form of Exhibit R, with such changes thereto as
are reasonably satisfactory to the Administrative Agent.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a controlled
foreign corporation within the meaning of Section 957(a) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such

 

-28-



--------------------------------------------------------------------------------

Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
the Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith; provided further, that, notwithstanding the foregoing, the definitions
set forth in the Loan Documents and any financial calculations required by the
Loan Documents shall be computed to exclude any change to lease accounting rules
from those in effect pursuant to Financial Accounting Standards Board Accounting
Standards Codification 840 (Leases) and other related lease accounting guidance
as in effect on the Effective Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Greenfield Construction Project” means, with respect to any Person, a project
undertaken by such Person for the construction of a Hospital.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee

 

-29-



--------------------------------------------------------------------------------

against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all chemicals, materials, substances, wastes, pollutants or contaminants in any
form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes regulated pursuant to any Environmental Law.

“Health Choice” means Health Choice Arizona, Inc., a Delaware corporation.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Swap Contract with any Loan Party or any Restricted
Subsidiary, in its capacity as a party to such Swap Contract.

“HIPAA” has the meaning specified in Section 6.10.

“HITECH” has the meaning specified in Section 6.10.

“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law.

“HMO Business” means the business of owning and operating an HMO or other
similar regulated entity or business.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

-30-



--------------------------------------------------------------------------------

“Holdings Loans” means the senior unsecured payment-in-kind loans borrowed by
Holdings on April 27, 2007 pursuant to that certain credit agreement dated as of
April 27, 2007, among Holdings, the lenders party thereto and Banc of America
Bridge LLC, as administrative agent, and including any additional loans
outstanding thereunder as a result of the payment-in-kind of interest.

“Hospital” means a hospital, outpatient clinic, long-term care facility, medical
office building or other facility, business or other asset that is used or
useful in or related to the provision of healthcare services.

“Hospital Investment Program” means, with respect to any Subsidiary
substantially all of the assets of which consist of one or more Hospitals, an
offering by such Subsidiary for the sale or issuance of equity interests in such
Subsidiary to any Hospital Investment Program Participants, provided that
(i) after giving effect to such sale or issuance with respect to any Subsidiary,
the Borrower directly or indirectly controls such Subsidiary and owns at least
65% of the economic interests of such Subsidiary, (ii) each such sale or
issuance shall be for an amount at least equal to the fair market value thereof,
(iii) each such sale results in consideration at least 75% of which shall be in
the form of cash (for such purpose, taking into account the amount of cash and
the principal amount of any promissory notes), (iv) the Net Cash Proceeds
therefrom are applied to repay Loans to the extent required by
Section 2.05(b)(ii), and (v) each Hospital Investment Program Participant
(A) acknowledges in writing in a manner reasonably satisfactory to the
Administrative Agent that (x) the relevant Subsidiary has granted a security
interest in its assets to secure the Obligations and (y) the documentation
governing the Obligations restricts the ability of such Subsidiary to make
distributions to such Hospital Investment Program Participant and (B) pledges
all such Equity Interests acquired by such Hospital Investment Program
Participant to the Administrative Agent for the benefit of the Secured Parties
as security for the Obligations, provided that, notwithstanding the foregoing,
such pledge shall not be required (and, if effective, may be released) if such
Hospital Investment Program Participant grants to the Administrative Agent “drag
along” rights with respect to a foreclosure on the Administrative Agent’s pledge
of shares in such Subsidiary (which “drag along” rights shall be granted
pursuant to a Drag Along Rights Agreement substantially in the form of Exhibit I
or otherwise in documentation in form and substance reasonably satisfactory to
the Administrative Agent).

“Hospital Investment Program Participants” means with respect to any Hospital,
Persons interested in such Hospital including physicians, administrators and
other Persons in the community in which such Hospital is located.

“Hospital Swap” means, with respect to any Person, an exchange of (a)(i) one or
more Hospitals and/or Related Businesses owned or operated by such Person or
(ii) all of the Equity Interests held by such Person of any other Person owning
or operating one or more Hospitals and/or Related Businesses for (b) either
(i) one or more Hospitals and/or Related Businesses owned or operated by a third
Person or (ii) either all of the Capital Stock held by a third person of any
other Person or a majority of the Capital Stock of any other Person owning or
operating one or more Hospitals and/or Related Businesses.

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(v)(C)(3).

 

-31-



--------------------------------------------------------------------------------

“Identified Qualifying Lender” has the meaning specified in
Section 2.05(a)(v)(D)(3).

“Incremental Effective Date” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (other than commercial
letters of credit), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to

 

-32-



--------------------------------------------------------------------------------

the extent such Indebtedness would be included in the calculation of
Consolidated Total Debt of such Person (as if such Person were the Borrower) and
(B) in the case of the Borrower and its Restricted Subsidiaries, exclude all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary of business. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any Loan Party;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Loan Party or with respect to a
material portion of their respective assets, in each case, except as permitted
under this Agreement;

(c) any general composition of liabilities or similar arrangement relating to
any Loan Party, whether or not under a court’s jurisdiction or supervision;

(d) any liquidation, dissolution, reorganization or winding up of any Loan
Party, whether voluntary or involuntary, whether or not under a court’s
jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or

(e) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Loan Party.

“Insurance Subsidiary” has the meaning provided in Section 7.02(x).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a LIBOR Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

 

-33-



--------------------------------------------------------------------------------

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months thereafter, or to the
extent available to each Lender of such LIBOR Loan, nine or twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(3) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and including Indebtedness payable on demand) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Borrower and its Subsidiaries, (c) investments in any fund that invests

 

-34-



--------------------------------------------------------------------------------

exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Borrower’s cash management and investment practices.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, any Letter of
Credit Application and any other document, agreement and instrument entered into
by relevant L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Additional Debt that are intended to be secured by Liens ranking
junior to the Liens securing the Obligations providing that, inter alia, (i) the
Liens securing Obligations rank prior to the Liens securing the Permitted
Additional Debt, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such proceeding) prior
to being applied to the obligations in respect of the Permitted Additional Debt
and (iii) until the earlier of (x) the repayment of the Obligations in full and
termination of commitments hereunder (subject to customary limitations with
respect to contingent obligations and other customary qualifications) and
(y) the expiration of a customary standstill period to be agreed, the
Administrative Agent shall have the sole right to take enforcement actions with
respect to the Collateral.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

-35-



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Required
Reimbursement Date or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts in respect thereof, including all L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means a standby letter of credit issued pursuant to
Section 2.03(a)(i)(A), and shall include the Existing Letters of Credit
identified on Schedule 2.03(a)(iv).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the aggregate principal amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitment.

“LIBOR” means:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published

 

-36-



--------------------------------------------------------------------------------

by Reuters (or such other commercially available source providing quotations of
BBA LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination;

provided that in no event shall the LIBOR for Term B-2 Loans be less than 1.25%.

“LIBOR Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed a Lien.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan of a specified Class, a Revolving Credit Loan or a
Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Fee Letter, (vi) each
Issuer Document, (vii) the Additional Term B-1 Joinder Agreement, (viii) the
Restatement Agreement and (ix, (ix) the Additional Term B-2 Joinder Agreement,
(x) Amendment No. 1 and (xi) following the execution thereof, any First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement.

“Loan Parties” means, collectively, (i) Holdings, (ii) the Borrower and
(iii) each Guarantor.

 

-37-



--------------------------------------------------------------------------------

“Majority Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) aggregate
Outstanding Amount of all Revolving Credit Loans and all L/C Obligations (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Outstanding Amount of all Revolving Credit
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Revolving
Credit Lenders.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent) or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their respective obligations under any
Loan Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $10,000,000.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 3.0% of Total Assets at such date or (b) whose net revenues for such Test
Period were equal to or greater than 3.0% of the consolidated net revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, (b) with respect to the Term B-2 Loans,
the seventh anniversary of the Closing Date and (c) with respect to any other
Class of Term Loans, the date specified as the “Maturity Date” therefor in the
applicable Additional Credit Extension Amendment; provided that if either such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt and mortgages (or amendments to any deeds of trust, trust deeds, deeds to
secure debt and

 

-38-



--------------------------------------------------------------------------------

mortgages) made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other deeds of trust, trust
deeds, deeds to secure debt and mortgages (or amendments to any deeds of trust,
trust deeds, deeds to secure debt and mortgages) executed and delivered pursuant
to Section 6.11 or 6.13.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Borrower or any of their
respective ERISA Affiliates makes or is obligated to make contributions, or
during the period since December 31, 2001, has made or been obligated to make
contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Borrower or any of the Restricted
Subsidiaries) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents or Indebtedness secured by Liens that are
subject to the First Lien Intercreditor Agreement or a Junior Lien Intercreditor
Agreement), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Disposition or Casualty Event, (C) taxes or distributions made
pursuant to Section 7.06(g)(i) or (g)(iv) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any such Net Cash Proceeds), (D) in the case of any Disposition or Casualty
Event by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (D))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and (E) any reserve for adjustment in respect of (x) the sale price of
such asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations

 

-39-



--------------------------------------------------------------------------------

associated with such transaction, it being understood that “Net Cash Proceeds”
shall include the amount of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that, notwithstanding the foregoing, the
“Net Cash Proceeds” from a Disposition of Securitization Assets to a
Securitization Subsidiary pursuant to Section 7.05(p) shall not be deemed to
exceed any increase as a result of such Disposition in the aggregate principal
amount of the applicable Securitization Financing as compared to the maximum
aggregate amount that was outstanding at any time under any Securitization
Financing prior to such Disposition, and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (i) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance (with respect to any Permitted Equity Issuance by any
direct or indirect parent of the Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Borrower) over
(ii) the sum of (x) taxes or distributions made pursuant to Section 7.06(g)(i)
or (g)(iv) paid or estimated to be payable in connection therewith (including
withholding taxes imposed on the repatriation of any cash received in connection
with such incurrence or issuance) and (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA.”

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that does not provide for payments pursuant to such Plan of Reorganization in
respect of the Obligations to be made with the priority specified in
Section 8.03 and that has not been approved by the Majority Revolving Credit
Lenders.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party,
including any Permitted JV.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

-40-



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party arising under any Secured
Hedge Agreement and (z) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations include (a) the obligation
(including Guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party as provided in any Loan
Document and (b) the obligations of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party in accordance with the
terms of any Loan Document.

“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(1).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding Unreimbursed
Amounts under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

 

-41-



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C)(2)

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings, the
Borrower or any of their respective ERISA Affiliates or to which Holdings, the
Borrower or any of their respective ERISA Affiliates contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time since
December 31, 2001.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Additional Debt” means senior, senior subordinated or subordinated
Indebtedness incurred by the Borrower or a Guarantor, provided that (a) the
covenants, events of default, guarantees and other terms of such Indebtedness
(it being understood that such Indebtedness shall have interest rates and
redemption premiums determined by the Board of Directors of the Borrower to be
market rates and premiums at the time of issuance of such Indebtedness; provided
that if any such Indebtedness is in the form of loans (as opposed to debt
securities) that are secured by Liens ranking pari passu with the Liens securing
the Obligations and the All-In Yield of such Indebtedness is more than 50 basis
points greater than the All-In Yield of the Term B-2 Loans, then the Applicable
Rates for the Term B-2 Loans shall be increased to the extent necessary so that
the All-In Yield for such Indebtedness is no more than 50 basis points greater
than the All-In Yield for the Term B-2 Loans), taken as a whole, are determined
by the Board of Directors of the Borrower to be market terms on the date of
issuance and in any event are not materially more restrictive on the Borrower
and the Restricted Subsidiaries, or materially less favorable to the Lenders,
than the terms of this Agreement and do not require the maintenance or
achievement of any financial performance standards other than as a condition to
taking specified actions, (b) except as permitted by Section 7.01(aa) and (cc),
such Indebtedness is unsecured, (c) except in the case of Indebtedness that is
in the form of loans that are secured by Liens ranking pari passu with the Liens
securing the Obligations, no portion of such Indebtedness shall have a scheduled
maturity or become mandatorily redeemable (other than pursuant to customary
offers to purchase or prepayment requirements or upon a change of control or
asset sale or from the proceeds of a Permitted Refinancing thereof) prior to the
latest Maturity Date of Term Loans outstanding on the date such Indebtedness is
incurred (determined as of the date of incurrence) except that such Indebtedness
may have an initial maturity that is earlier than such latest Maturity Date so
long as such Indebtedness automatically converts to Indebtedness maturing after
such latest Maturity Date subject only to the condition that no payment event of
default or bankruptcy (with respect to the Borrower and its Subsidiaries) event
of default exists on the initial maturity

 

-42-



--------------------------------------------------------------------------------

date of such Indebtedness) and (d) to the extent such Indebtedness is in the
form of loans secured by Liens ranking pari passu with the Liens securing the
Obligations, such Indebtedness shall not have a final maturity prior to the
latest Maturity Date of Term Loans outstanding on the date such Indebtedness is
incurred or a Weighted Average Life to Maturity that is shorter than the
Weighted Average Life to Maturity of any Class of Term Loans outstanding on the
date such Indebtedness is incurred (in each case pursuant to this clause (d),
determined as of the date of incurrence), provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days (or such shorter period to which the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Permitted Additional Debt Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Additional Debt.

“Permitted Business” means (i) any business engaged in by the Company or any of
its Restricted Subsidiaries on the Closing Date and (ii) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Company and its Restricted Subsidiaries are engaged on the Closing Date.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

“Permitted Hospital Swap” has the meaning specified in Section 7.05(q).

“Permitted JV” has the meaning specified in Section 7.02(o).

“Permitted Non-Guarantor Investment Condition” shall be satisfied on any date
if, on a Pro Forma Basis, no more than 40% of the Borrower’s Consolidated EBITDA
for the most recent Test Period shall be attributable to Restricted Subsidiaries
that are not Guarantors (excluding (i) any Excluded Subsidiary that is
prohibited by Law from being a Guarantor or granting a security interest in
substantially all of its assets, (ii) the Existing JV and (iii) any Insurance
Subsidiary).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon

 

-43-



--------------------------------------------------------------------------------

plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal or
extension, and, except in the case of a refinancing, refunding, renewal or
extension of Indebtedness incurred pursuant to the proviso of the first sentence
of Section 7.03, by an amount equal to any existing commitments unutilized and
undrawn letters of credit thereunder, which if utilized or drawn would have
constituted Indebtedness that would have been permitted to be incurred hereunder
immediately prior to such Permitted Refinancing, (b) other than with respect to
a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(b) and (e), such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended and not Guaranteed by any Person other than the Borrower or a
Guarantor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Holdings, the Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any of their respective ERISA Affiliates.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

-44-



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” means the Indebtedness described in Schedule 2(j) to the Security
Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken or expected to be taken during such Post-Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business or Converted Restricted Subsidiary with the
operations of the Borrower and the Restricted Subsidiaries; provided that,
(i) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Acquired Entity or Business or Converted
Restricted Subsidiary to the extent the aggregate consideration paid in
connection with such acquisition was less than $25,000,000 and (ii) so long as
such actions are taken or expected to be taken during such Post-Acquisition
Period or such costs are incurred during such Post-Acquisition Period, as
applicable, the cost savings related to such actions or such additional costs,
for purposes of projecting such pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, it may be assumed that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Borrower or any division, product line or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the

 

-45-



--------------------------------------------------------------------------------

definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of the Restricted Subsidiaries in connection therewith (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the Board of
Directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (c) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings. The
grant of a security interest in any Securitization Assets of the Borrower or any
of the Restricted Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 

-46-



--------------------------------------------------------------------------------

“Qualifying Lender” has the meaning specified in Section 2.05(a)(v)(D)(3).

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Incremental Term Loans” means any Incremental Term Loans that are
designated by a Responsible Officer of the Borrower in a certificate delivered
to the Administrative Agent as Refinancing Incremental Term Loans.

“Refinancing Notes” means Permitted Additional Debt that is designated by a
Responsible Officer of the Borrower in a certificate delivered to the
Administrative Agent as Refinancing Notes.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Related Business” means a healthcare business affiliated or associated with a
Hospital or any business related or ancillary to the provision of healthcare
services or information or the investment in, or the management, leasing or
operation of, a Hospital.

“Related Indemnitee” of an Indemnitee means (i) any controlling person or
controlled affiliate of such Indemnitee involved in the negotiation and
preparation of the Loan Documents, performing services under the Loan Documents
or extending of credit or holding of credit hereunder and (ii) the respective
directors, officers, partners, member or employees of such Indemnitee or any of
its controlling persons or controlled affiliates involved in the negotiation and
preparation of the Loan Documents, performing services under the Loan Documents
or extending of credit or holding of credit hereunder.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, as to which,
except for an event described in subsections .21, .24, and .26 of such
regulations, the thirty (30) day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of Term B-2 Loans
with the proceeds of, or any conversion of, the Term B-2 Loans into other Loans
for the primary purpose of prepaying, repaying or replacing the Term B-2 Loans
and having or resulting in an All-In Yield less than the All-In Yield of the
Term B-2 Loans being prepaid or repaid or (b) any amendment to the Term B-2
Loans the primary purpose of which is to reduce the All-In Yield of such Term
B-2 Loans.

 

-47-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitments and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer or
assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Agreement” means the Restatement Agreement, dated as of the Closing
Date by and among the Borrower, Holdings, the Administrative Agent, the Lenders
(as defined in the Existing Credit Agreement) party thereto and the Revolving
Credit Lenders with Revolving Credit Commitments on the Closing Date.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

 

-48-



--------------------------------------------------------------------------------

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(bc).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(bc), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$300,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement, including by reason of any
applicable Revolving Commitment Increase.

“Revolving Credit Commitment Cap” means $375,000,000.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate principal amount
of the Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(bc).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

 

-49-



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates Holdings, the Borrower

 

-50-



--------------------------------------------------------------------------------

or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of Holdings, the Borrower
or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary, has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to
Holdings, the Borrower or such Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of the Borrower and (c) to which
none of Holdings, the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the Board of Directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $850,000,000 8.375% Senior Notes due 2019, issued by
the Borrower and IASIS Capital Corporation pursuant to the Senior Notes
Indenture.

“Senior Notes Indenture” means the indenture dated as of May 3, 2011, with The
Bank of New York Mellon Trust Company, N.A., as trustee, relating to the Senior
Notes, as the same may be amended, modified, replaced or refinanced to the
extent permitted by this Agreement.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Senior Subordinated Notes” means the $475,000,000 8 3/4% Senior Subordinated
Notes due 2014, issued by the Borrower and IASIS Capital Corporation pursuant to
the indenture dated as of June 22, 2004, with The Bank of New York Trust
Company, N.A. as trustee, relating to the Senior Subordinated Notes, as the same
may be amended, modified, replaced or refinanced to the extent permitted by this
Agreement.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(3).

 

-51-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
any Loan Party of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit M.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Auction Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit P.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit Q, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(3).

 

-52-



--------------------------------------------------------------------------------

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Borrower (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (ii) whose net revenues for such Test Period were equal to or greater
than 5.0% of the consolidated net revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP
and (b) each other Restricted Subsidiary that is the subject of an Event of
Default under Section 8.01(f) and that, when such Subsidiary’s total assets or
net revenues are aggregated with the total assets or net revenues, as
applicable, of each other Restricted Subsidiary that is the subject of an Event
of Default under Section 8.01(f) would constitute a Specified Subsidiary under
clause (a) above using a 10.0% threshold in replacement of the 5.0% threshold in
such clause (a).

“Specified Transaction” means (i) any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase that by the terms of this
Agreement requires or permits such test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn and (ii) any Restricted Subsidiary becoming a Guarantor
or being released as a Guarantor.

“Sponsor Management Agreement” means the management agreement, dated as of
June 22, 2004, between certain of the management companies associated with the
Sponsors or their advisors and the Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means TPG Partners IV, L.P., JLL Partners Fund IV, L.P., Trimaran
Fund Management, L.L.C. and their respective Affiliates and funds or
partnerships managed by any of them or any of their respective Affiliates, but
not including, however, any of their respective portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through

 

-53-



--------------------------------------------------------------------------------

one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Equity” has the meaning specified in the Security Agreement.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

-54-



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC, as Syndication Agent under this Agreement.

“Syndication Proceeds” has the meaning specified in Section 2.05(b)(ii)(A)(4).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” as defined in Section 3.01(e).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of LIBOR Loans, having the same Interest Period made (or
converted from Existing Term Loans or Term B-1 Loans, as applicable) by each of
the Term Lenders pursuant to Article II.

“Term Commitment” means an Additional Term B-1 Commitment, an Additional Term
B-2 Commitment or a commitment to make an Incremental Term Loan.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term B-1 Loan” has the meaning assigned to such term in Section 2.01(a).

“Term B-2 Loan” has the meaning assigned to such term in Section 2.01(b).

“Term Loan” means each Term B-1 Loan, Term B-2 Loan, Extended Term Loan,
Incremental Term Loan and Replacement Term Loan, as the context requires.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from the Term Loans of the applicable Class made by
such Term Lender.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the

 

-55-



--------------------------------------------------------------------------------

first date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Borrower ended December 31,
2010. A Test Period may be designated by reference to the last day thereof
(i.e., the “March 31, 2011 Test Period” refers to the period of four consecutive
fiscal quarters of the Borrower ended March 31, 2011), and a Test Period shall
be deemed to end on the last day thereof.

“Threshold Amount” means $25,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the most recent balance sheet of the Borrower delivered
pursuant to Section 4.01(e).

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the funding of the Term B-1 Loans on the
Closing Date (and the conversion of the Converted Term Loans to Term B-1 Loans
on the Closing Date), (b) the issuance and sale of the Senior Notes, (c) the
refinancing of outstanding obligations under the Existing Credit Agreement,
(d) the consummation of a cash tender offer for or redemption of all outstanding
Senior Subordinated Notes, (e) the Restricted Payment to Holdings to fund the
repayment of the Holdings Loans, (f) other Restricted Payments to Holdings in an
amount not to exceed $233,000,000, (g) the consummation of any other
transactions in connection with the foregoing and (h) the payment of the fees
and expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“2004 Transactions” means (a) the acquisition, pursuant to the Agreement and
Plan of Merger by and among IASIS Investment LLC, Titan Merger Corporation and
Holdings dated as of May 4, 2004, of Holdings by IASIS Investment LLC through
the merger of Titan Merger Corporation, a Wholly Owned subsidiary of IASIS
Investment LLC, with and into Holdings, with Holdings being the continuing or
surviving corporation of such merger and becoming a Wholly Owned subsidiary of
IASIS Investment LLC, (b) the refinancing of substantially all of the
Indebtedness of Holdings and its Subsidiaries existing at the time of the events
described in the foregoing clause (a) (including, without limitation, pursuant
to the tender offer to repurchase Holdings’ outstanding 13% Senior Subordinated
Notes due 2009 and 8.5% Senior Subordinated Notes due 2009), (c) the
contribution by Holdings of substantially all of its property to the Borrower at
the time of the events described in the foregoing clause (a), and (d) all
related financings, equity contributions and other transactions related thereto.

 

-56-



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“Unaudited Financial Statements” has the meaning specified in Section 4.01(e).

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.1(c)(2)(C).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01A, (ii) each Securitization Subsidiary, (iii) any Subsidiary of the
Borrower designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the date hereof and (iv) any
Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

-57-



--------------------------------------------------------------------------------

“Withdrawal Liability” means the liability of Holdings or the Borrower or an
ERISA Affiliate as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Senior Secured Leverage Ratio
and Total Leverage Ratio shall be calculated with respect to such period and
such Specified Transaction on a Pro Forma Basis.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial ratio) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

-58-



--------------------------------------------------------------------------------

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc.Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day that is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term B-1 Borrowings. Subject to the terms and conditions set forth
herein,) (i) each Additional Term B-1 Lender agrees to make a term loan to the
Borrower in Dollars (a “Term B-1 Loan,” which term shall include each Converted
Term Loan described in the following clause (ii)) on the Closing Date in an
amount equal to such Additional Term B-1 Lender’s Additional Term B-1 Commitment
and (ii) the Converted Term Loan of each Lender shall be converted into a
Term B-1 Loan of such Lender as of the Closing Date in a principal amount equal
to the principal amount of such Lender’s Converted Term Loan immediately prior
to such conversion.

(b) The Term B-2 Borrowings. Subject to the terms and conditions set forth
herein,) (i) each Additional Term B-2 Lender agrees to make a term loan to the
Borrower in Dollars (a “Term B-2 Loan,” which term shall include each Converted
Term B-1 Loan described in the following clause (ii)) on the Amendment No. 1
Effective Date in an amount equal to such Additional Term B-2 Lender’s
Additional Term B-2 Commitment and (ii) the Converted Term B-1 Loan of each
Lender shall be converted into a Term B-2 Loan of such Lender as of the
Amendment No. 1 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B-1 Loan immediately prior to such
conversion. The Term B-2 Loans shall not be deemed to be Incremental Term Loans.

 

-59-



--------------------------------------------------------------------------------

(c) (b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower as elected by the Borrower pursuant to
Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time, on
any Business Day after the Closing Date until the Maturity Date, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(bc), prepay under Section 2.05, and reborrow
under this Section 2.01(bc). Revolving Credit Loans may be Base Rate Loans or
LIBOR Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBOR Loans or any conversion of Base Rate Loans to
LIBOR Loans and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans; provided, that such notice shall be delivered
(x) not later than 12:00 noon one Business Day prior to the Closing Date in the
case of the initial Credit Extensions to be made on the Closing Date and (y) not
later than 12:00 noon one Business Day prior to the Amendment No. 1 Effective
Date in the case of the Credit Extensions to be made on the Amendment No. 1
Effective Date. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. EachExcept on the Amendment No. 1
Effective Date, each Borrowing of, conversion to or continuation of LIBOR Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans of a specified Class or Revolving Credit Loans from one Type to the other,
or a continuation of LIBOR Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the Class of Loans to be borrowed, converted or continued, as the case may
be, and the principal amount of Loans to be borrowed, converted or continued,
and (iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto.

 

-60-



--------------------------------------------------------------------------------

If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
Term Loans or Revolving Credit Loans shall be made as, or converted to, Base
Rate Loans (unless the Loan being continued is a LIBOR Loan, in which case it
shall be continued as a LIBOR Loan with an Interest Period of one month). Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of LIBOR Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Required Lenders may
require that no Loans may be converted to or continued as LIBOR Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of LIBOR by the
Administrative Agent shall be presumed correct in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect
unless otherwise agreed between the Borrower and the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.02(g) shall be
presumed correct in the absence of manifest error. If such Lender’s portion of
such Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such the date of such Borrowing, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon accruing from the date on which the Administrative Agent made the funds
available to the Borrower at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(g) shall cease.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, (x) to
issue Letters of Credit for the account of the Borrower (provided that any
Letter of Credit may be for the benefit of any Restricted Subsidiary of the
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if as of the date of the applicable L/C Credit Extension, (x) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms

 

-62-



--------------------------------------------------------------------------------

and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) (A) An L/C Issuer shall not issue any Letter of Credit if:

(1) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(2) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
have approved such expiry date or (y) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized (in which case, the Revolving Credit Lenders shall cease to have
participating interests in such Cash Collateralized Letter of Credit following
the Maturity Date of the Revolving Credit Facility).

(B) An L/C Issuer shall be under no obligation to issue any Letter of Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(2) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; or

(3) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer with the Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

-63-



--------------------------------------------------------------------------------

(iv) The Existing Letters of Credit shall be governed by the terms and
conditions of this Agreement and shall, for all purposes, be deemed to be
Letters of Credit issued hereunder.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer and
the Administrative Agent may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters and documents as the relevant L/C
Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Extension
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to

 

-64-



--------------------------------------------------------------------------------

an expiry date not later than the applicable Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof and the applicable
date of payment by such L/C Issuer thereunder. Not later than 11:00 a.m. on the
first Business Day immediately following such applicable date of payment (each
such date, a “Required Reimbursement Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Required Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans, to be disbursed on the Required
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments of the Appropriate Lenders and Revolving Credit
Lenders and subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any drawing in respect of a Letter of Credit that is not
fully reimbursed by the Borrower pursuant to Section 2.03(c)(ii) or refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing
in the amount of such drawing that is not so reimbursed or refinanced, which

 

-65-



--------------------------------------------------------------------------------

L/C Borrowing shall be due and payable on demand (together with interest) and,
if not reimbursed on the date of such drawing, shall bear interest at (x) for
the first Business Day after such drawing, the rate applicable to Base Rate
Revolving Credit Loans and (y) thereafter, the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be presumed correct
absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in

 

-66-



--------------------------------------------------------------------------------

its discretion), each Revolving Credit Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such L/C Issuer constituting gross negligence or willful misconduct
on the part of such L/C Issuer.

 

-67-



--------------------------------------------------------------------------------

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent of any direct, as opposed to consequential or exemplary, damages suffered
by the Borrower that were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c) or (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default), and shall do so not later than 2:00 p.m. New York City time on (x) in
the case of the immediately preceding clause (i), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon New York City time or (2) if clause (1) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. If at any time that there shall exist a Defaulting Lender and any
Fronting Exposure to such Defaulting Lender remains outstanding (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), promptly upon the request of the Administrative Agent, the L/C Issuers
or the Swing Line Lender, the Borrower shall Cash Collateralize in an amount
sufficient to cover such

 

-68-



--------------------------------------------------------------------------------

Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Revolving Credit
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Revolving Credit Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. If
such Event of Default is cured or waived and no other Event of Default is then
occurring and continuing, the amount of any Cash Collateral shall be refunded to
the Borrower.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit); provided
that any Letter of Credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account or be applied in reduction of such
Letter of Credit fee to the extent such Cash Collateral has been provided by the
Borrower in accordance with Section 2.03(a)(ii)(A)(2) or 2.03(f). Such Letter of
Credit fees shall be computed on a quarterly basis in arrears and shall be due
and payable in Dollars on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

-69-



--------------------------------------------------------------------------------

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the applicable Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender reasonably satisfactory
to the Administrative Agent may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Applicability of ISP. Unless otherwise expressly agreed by the relevant L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees (unless it has determined that it is reasonably likely
that a Revolving Credit Lender shall become a Defaulting Lender on or prior to
the time on which the relevant Swing Line Loan is capable of being refinanced in
accordance with Section 2.04(c)) to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on

 

-70-



--------------------------------------------------------------------------------

any Business Day (other than the Closing Date) until the Maturity Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without

 

-71-



--------------------------------------------------------------------------------

regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan, and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be presumed correct
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

 

-72-



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 noon (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any prepayment
of LIBOR Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof; (3) any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
and (4) prior to the repayment in full of the Term B-2 Loans, no prepayment of
Term Loans of any other Class shall be permitted pursuant to this
Section 2.05(a)(i) unless accompanied by a proportionate repayment of Term B-2
Loans. Each such notice shall specify the date and amount of such prepayment and
the Class(es) and Type(s) of Loans to be prepaid and the payment amount
specified in such notice shall be due and payable on the date specified therein.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. Any prepayment of a LIBOR Loan shall be accompanied by all
accrued and unpaid interest thereon, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be paid to applicable Lenders on a pro rata basis in
accordance with the respective amounts of the applicable Class of Loans held by
each Lender.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

-73-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities and such refinancing is not consummated or is delayed.

(iv) Voluntary prepayments of Term Loans permitted hereunder shall be applied to
the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).

(v) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds from Revolving Credit Loans or Swing Line Loans are applied to any
payment pursuant to this Section 2.05(a)(v), the Borrower may prepay the
outstanding Loans (which shall, for the avoidance of doubt, be automatically and
permanently canceled immediately upon acquisition by the Borrower) (or Holdings
or any of its Subsidiaries may purchase such outstanding Loans and immediately
cancel them) on the following basis:

(A) Any Loan Party shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v); provided that no Loan Party shall initiate any action under
this Section 2.05(a)(v) in order to make a Discounted Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by a
Loan Party on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Loan Party
was notified that no Lender was willing to accept any prepayment of any Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Loan Party’s election not to accept any
Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Loan Party may from
time to time offer to make a Discounted Loan Prepayment by providing notice to
the Auction Agent in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Loan Party, to (x) each Term Lender and/or (y) each Term Lender with
respect to any Class of Term Loans, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class of Term Loans subject
to such offer and the specific percentage discount to par (the “Specified
Discount”) of such Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a

 

-74-



--------------------------------------------------------------------------------

separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the Class of such Lender’s Term Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Loan Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2) above; provided that, if the aggregate principal amount of Term Loans of any
Class accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount for such Class, such prepayment
shall be made pro rata among the Discount Prepayment Accepting Lenders in
accordance with the respective principal amounts of Term Loans of the applicable
Class accepted to be prepaid by each such Discount Prepayment Accepting Lender
and the Auction Agent (in consultation with such Loan Party and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Loan
Party of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment and the Class(es) to be prepaid, (II) each Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
Classes of Loans to be prepaid at the Specified Discount on such date and (III)
each Discount Prepayment Accepting Lender of the Specified Discount Proration,
if any, and confirmation of the principal amount, Class and Type of Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Lenders shall be conclusive and binding for
all purposes absent manifest error and the Administrative Agent may conclusively
rely on any such determination and shall have no liability in connection
therewith. The payment amount

 

-75-



--------------------------------------------------------------------------------

specified in such notice to the Loan Party shall be due and payable by such Loan
Party on the Discounted Prepayment Effective Date in accordance with subsection
(F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Loan Party may from
time to time solicit Discount Range Prepayment Offers by providing notice to the
Auction Agent in the form of a Discount Range Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such Loan
Party, to (x) each Lender and/or (y) each Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the Class or Classes of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by such Loan Party (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $10,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable Class or Classes and the
maximum aggregate principal amount and Classes of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Loans at
any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Loan Party will be deemed to
have accepted all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being

 

-76-



--------------------------------------------------------------------------------

referred to as the “Applicable Discount”) which yields a Discounted Loan
Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Loan Party will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par equal
to or greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par equal to or
greater than the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within three (3) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Loan Party of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the Classes of Term Loans to be
prepaid, (II) each Lender who made a Discount Range Prepayment Offer of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and Classes of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and Classes of Term Loans of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Loan Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Loan Party
shall be due and payable by such Loan Party on the Discounted Prepayment
Effective Date in accordance with subsection (F) below (subject to subsection
(J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Loan Party may from
time to time solicit Solicited Discounted Prepayment Offers by providing notice
to the Auction Agent in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of such Loan Party, to (x) each Lender and/or (y) each Lender with
respect to any Class of Loans on an individual Class basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the Class or Classes of Term Loans the
Borrower is willing to prepay at a discount (it being understood

 

-77-



--------------------------------------------------------------------------------

that different Solicited Discounted Prepayment Amounts may be offered with
respect to different Classes of Term Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loans of the
applicable Class and the maximum aggregate principal amount and Class of such
Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

(2) The Auction Agent shall promptly provide the relevant Loan Party with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Loan Party shall review all
such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to such Loan Party (the
“Acceptable Discount”), if any. If the Loan Party elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than the third
Business Day after the date of receipt by such Loan Party from the Auction Agent
of a copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this subsection (2) (the “Acceptance Date”), the Loan Party shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Loan Party by the Acceptance Date,
such Loan Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Loan Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Loan Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the Loan
Party elects to accept any Acceptable Discount, then the Loan Party agrees to
accept all Solicited Discounted Prepayment Offers received by

 

-78-



--------------------------------------------------------------------------------

Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Loan Party will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Loan Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Loan Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the Classes to
be prepaid, (II) each Lender who made a Solicited Discount Prepayment Offer of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the Classes to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the Classes of such Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Loan Party and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Loan Party shall be due and payable by
such Loan Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Loan Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of reasonable and customary fees
and expenses from a Loan Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Loan Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Loan Party shall make such prepayment to
the Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant Class of Term Loans on a pro rata basis

 

-79-



--------------------------------------------------------------------------------

across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(v) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the Classes and installments of the relevant Loans
outstanding shall be deemed reduced in by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment. In connection with
each prepayment pursuant to this Section 2.05(a)(v), the relevant Loan Party
shall make a representation to the Lenders that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information).

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Loan Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.

(J) Each Loan Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Response Date or Solicited
Discounted Prepayment Response Date, as applicable (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Loan Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(v) shall
not constitute a Default or Event of Default under Section 8.01 or otherwise).

 

-80-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within five (5) Business Days after the applicable Compliance Certificate
has been delivered pursuant to Section 6.02(a), the Borrower shall offer to
prepay, subject to clause (b)(vi) of this Section 2.05, an aggregate principal
amount of Term Loans equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the fiscal
year ended September 30, 2012) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year pursuant to Section 2.05(a)(i)
and (ii) all voluntary prepayments of Revolving Credit Loans during such fiscal
year to the extent the Revolving Credit Commitments are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (i) and (ii), to the extent such prepayments are not funded with the
proceeds of Indebtedness; provided that (x) the ECF Percentage shall be 25% if
the Senior Secured Leverage Ratio as of the end of the fiscal year covered by
such financial statements was less than 2.25 to 1.00 and greater than or equal
to 1.75 to 1.00 and (y) the ECF Percentage shall be 0% if the Senior Secured
Leverage Ratio as of the end of the fiscal year covered by such financial
statements was less than 1.75 to 1.00.

(ii) (A) If (1)(x) the Borrower or any of its Restricted Subsidiaries Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to a Loan Party), (e), (g), (h), (k), (l) or (o)) or (y) any
Casualty Event occurs, which results in the realization or receipt by the
Borrower or such Restricted Subsidiary of Net Cash Proceeds and (2) the Senior
Secured Leverage Ratio as of the end of the Test Period immediately preceding
such Disposition or Casualty Event is greater than 2.00 to 1.00 (calculated on a
Pro Forma Basis), the Borrower shall offer to prepay on or prior to the date
which is ten (10) Business Days after the date of the realization or receipt of
such Net Cash Proceeds, subject to clause (b)(vi) of this Section 2.05, an
aggregate principal amount of Term Loans equal to 100% (such percentage as it
may be reduced as described below, the “Disposition Prepayment Percentage”) of
all Net Cash Proceeds realized or received (or, at the option of the Borrower,
use such Net Cash Proceeds to prepay Revolving Credit Loans, Cash Collateralize
outstanding L/C Obligations and permanently reduce outstanding Revolving Credit
Commitments); provided that (x) the Disposition Prepayment Percentage shall be
75% if the Senior Secured Leverage Ratio as of the end of the Test Period
immediately preceding such Disposition or Casualty Event was less or equal to
2.00 to 1.00 and greater than 1.50 to 1.00 and (y) the Disposition Prepayment
Percentage shall be 0% if the Senior Secured Leverage Ratio as of the end of the
Test Period immediately preceding such Disposition or Casualty Event was less
than 1.50 to 1.00; and provided, further that:

 

  (1) no prepayment shall be required pursuant to this Section 2.05(b)(ii)(A)
with respect to such portion of such Net Cash Proceeds that the Borrower shall
have, on or prior to such date, given written notice to the Administrative Agent
of its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which
notice may be provided only if no Event of Default under Section 8.01(a) or
Section 8.01(f) has occurred and is then continuing);

 

  (2) with respect to Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with a Disposition in the form of an
exchange of like property pursuant to Section 7.05(n), no prepayment shall be
required so long as (A) no Event of Default has occurred and is then continuing
and (B) the aggregate amount of such Net Cash Proceeds not applied pursuant to
this clause (2) does not exceed $100,000,000 in the aggregate (and thereafter
only Net Cash Proceeds in excess of such amount shall be required to be so
applied); and

 

  (3) with respect to Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with any Disposition other than pursuant to
Section 7.05(n), no prepayment shall be required so long as (A) no Event of
Default has occurred and is then continuing and (B) the aggregate amount of such
Net Cash Proceeds not applied pursuant to this clause (3) does not exceed
(x) with respect to Net Cash Proceeds received in connection with the sale or
issuance of Equity Interests in Restricted Subsidiaries to Hospital Investment
Program Participants (“Syndication Proceeds”) pursuant to Section 7.05(r),
$40,000,000 per fiscal year (and thereafter only Net Cash Proceeds in excess of
such amount shall be required to be so applied) and (y) with respect to all
other Net Cash Proceeds received in connection with Dispositions (including
Syndication Proceeds in excess of $40,000,000 per fiscal year), $75,000,000 per
fiscal year (and thereafter only Net Cash Proceeds in excess of such amount
shall be required to be so applied).

 

-81-



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twenty-four (24) months
following receipt of such Net Cash Proceeds if such reinvestment relates a
Greenfield Construction Project, (y) twelve (12) months following receipt of
such Net Cash Proceeds for any other purpose or (z) thirty-six (36) months
following receipt of such Net Cash Proceeds if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within the time
periods set forth in sub-clauses (x) or (y) above; provided that if any portion
of such Net Cash Proceeds has not been so reinvested within the time periods set
forth in sub-clauses (x), (y) or (z) above, subject to clause (b)(vi) of this
Section 2.05, an amount equal to any such Net Cash Proceeds shall be applied
within five (5) Business Days after the last day of such period to the
prepayment of the Term Loans (or, at the option of the Borrower, to the
prepayment of the Revolving Credit Loans, to Cash Collateralize outstanding L/C
Obligations and to permanently reduce outstanding Revolving Credit Commitments)
as set forth in this Section 2.05.

(iii) If the Borrower or any Restricted Subsidiary incurs any Refinancing
Incremental Term Loans or Refinancing Notes, the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall immediately prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans, such aggregate
Revolving Credit Exposure exceeds the aggregate Revolving Credit Commitments
then in effect.

(v) (X) Each prepayment of Term Loans pursuant to subclauses (i), (ii), (iii) or
(iv) of this Section 2.05(b) shall be applied (A) to the Term Loans of each
Class on a pro rata basis

 

-82-



--------------------------------------------------------------------------------

based on the respective amounts of Term Loans of each Class (except to the
extent that any Class of Term Loans established pursuant to any Additional
Credit Extension Amendment is entitled to receive a lesser share of any such
prepayment pursuant to the terms of any Additional Credit Extension Amendment)
and to the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) or (d), as applicable, in a manner determined at the discretion
of the Borrower and specified to the Administrative Agent; and (Y) each such
prepayment shall be paid to the Term Lenders of each Class on a pro rata basis
in accordance with their respective holdings of Term Loans of such Class subject
to clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) or (ii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each applicable Lender
of the contents of the Borrower’s prepayment notice and of such Lender’s share
of the prepayment (as determined pursuant to clause (v) above). Each Lender may
reject all or a portion of its share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) or (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term Loans. Any
Declined Proceeds shall be offered to the Lenders with the Class(es) of Term
Loans not so declining such prepayment on a pro rata basis in accordance with
their respective principal amounts of such Term Loans (with such non-declining
Lenders having the right to decline any prepayment with Declined Proceeds at the
time and in the manner specified by the Administrative Agent). To the extent
such non-declining Lenders elect to decline their pro rata share of such
Declined Proceeds, any Declined Proceeds remaining thereafter shall be retained
by the Borrower (“Retained Declined Proceeds”).

(vii) The Borrower shall prepay all Existing Loans that are not Converted Term
Loans on the Closing Date together with all accrued interest and fees owing
under the Existing Credit Agreement (including in respect of Converted Term
Loans). For the avoidance of doubt, no amount shall be payable under
Section 3.05 in respect of the principal amount of any Converted Term Loans as a
result of their conversion into Term B-1 Loans.

(viii) The Borrower shall prepay all Term B-1 Loans that are not Converted Term
B-1 Loans on the Amendment No. 1 Effective Date together with all accrued
interest and fees owing with respect thereto (including in respect of Converted
Term B-1 Loans). For the avoidance of doubt, no amount shall be payable under
Section 3.05 in respect of the principal amount of any Converted Term B-1 Loans
as a result of their conversion into Term B-2 Loans.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued and unpaid interest thereon, together with, in the
case of any such prepayment of a LIBOR Loan on a date other than the last day of
an Interest Period therefor, any amounts owing in respect of such LIBOR Loan
pursuant to Section 3.05.

 

-83-



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Loans is required to be made under this Section 2.05 prior to the last day
of the Interest Period therefor, in lieu of making any payment pursuant to this
Section 2.05 in respect of any such LIBOR Loan prior to the last day of the
Interest Period therefor, the Borrower may, in its sole discretion, deposit the
amount of any such prepayment otherwise required to be made thereunder into a
Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Revolving Credit Facility,
such sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities and such refinancing is not consummated or
is delayed.

(b) Mandatory. The Additional Term B-1 Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the earlier of (i) the making
of such Term Lender’s Term B-1 Loans pursuant to Section 2.01(a) and (ii) 5:00
p.m. on the Closing Date. The Additional Term B-2 Commitment of each Term Lender
shall be automatically and permanently reduced to $0 upon the earlier of (i) the
making of such Term Lender’s Term B-2 Loans pursuant to Section 2.01(b) and
(ii) 5:00 p.m. on the Amendment No. 1 Effective Date. The Revolving Credit
Commitments shall terminate on the applicable Maturity Date. All Commitments
(under and as defined in the Existing Credit Agreement) shall automatically
terminate upon the effectiveness of this Agreement on the Closing Date. On the
Closing Date, the Administrative Agent shall return to the Synthetic L/C Lenders
(under and as defined in the Existing Credit Agreement), from the Credit-Linked
Deposit Account (as defined in the Existing Credit Agreement) in accordance with
their respective Synthetic L/C Pro Rata Shares (as defined in the Existing
Credit Agreement), an amount equal to the amount of the Credit-Linked Deposits
(as defined in the Existing Credit Agreement).

(c) Application of Revolving Credit Commitment Reductions; Payment of Fees. Upon
any reduction of unused Revolving Credit Commitments, the Revolving Credit
Commitment of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the Revolving Credit Commitments are reduced (other than the
termination of the Commitment

 

-84-



--------------------------------------------------------------------------------

of any Lender as provided in Section 2.16(c)). All commitment fees accrued until
the effective date of any termination of the Revolving Credit Commitments shall
be paid on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term B-2 Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders with Term B-2 Loans (i) on the last Business
Day of each March, June, September and December, commencing with the last
Business Day of June 2011,March 2013, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B-2 Loans outstanding on the
ClosingAmendment No. 1 Effective Date (which payments shall be reduced as a
result of the application of prepayments as directed by the Borrower pursuant to
Section 2.05) and (ii) on the Maturity Date for the Term B-2 Loans, the
aggregate principal amount of all Term B-2 Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Revolving Credit Facility.

(d) Other Term Loans. The Borrower shall repay each Class of Term Loans (other
than Term B-2 Loans) on the dates and in the amounts set forth in the Additional
Credit Extension Amendment with respect to such Term Loans.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to LIBOR for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein; provided that accrued and unpaid interest on each Term B-1 Loan
(including any Converted Term B-1 Loan) shall be due and payable on the
Amendment No. 1 Effective Date. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

-85-



--------------------------------------------------------------------------------

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a) Revolving Credit Facility Commitment Fee. With respect to the Revolving
Credit Facility, the Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans and
(B) the Outstanding Amount of L/C Obligations; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Revolving Credit Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fees for the Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for the Revolving Credit Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as applicable,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be presumed correct for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be

 

-86-



--------------------------------------------------------------------------------

prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. New York City time
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that,

 

-87-



--------------------------------------------------------------------------------

if such extension would cause payment of interest on or principal of LIBOR Loans
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be presumed correct, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-88-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep

 

-89-



--------------------------------------------------------------------------------

records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional Classes of term loans (the “Incremental Term Loans”) or (b) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Commitment Increase”); provided that both at the time of
any such request and upon the effectiveness of any Additional Credit Extension
Amendment referred to below (an “Incremental Effective Date”), no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default or Event of Default shall
exist. Each Class of Incremental Term Loans shall be in an aggregate principal
amount that is not less than $50,000,000 (provided that such amount may be less
than $50,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence) and each Revolving Commitment Increase
shall be in an aggregate principal amount that is not less than $25,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence). Notwithstanding anything to the contrary herein, (x) the aggregate
amount of Revolving Credit Commitments after giving effect to any Revolving
Commitment Increase (and any concurrent reduction in the Revolving Credit
Commitments) shall not exceed the Revolving Credit Commitment Cap and (y) except
in the case of Refinancing Incremental Term Loans, on a Pro Forma Basis and
after giving effect to the borrowing of all such Incremental Term Loans and
Revolving Commitment Increases (assuming for such calculation that any Revolving
Commitment Increases are fully drawn), the Senior Secured Leverage Ratio
(excluding from the calculation thereof for this purpose the cash proceeds of
the aggregate amount of Incremental Term Loans that are the subject of such
Additional Credit Extension Amendment and other Indebtedness secured by a Lien
permitted by Section 7.01(aa) incurred on such Incremental Effective Date) for
the most recently ended Test Period shall be less than or equal to 3.75 to 1.0.
The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the then existing Term Loans (including with respect to all
provisions of Section 8.03), (b) shall not mature earlier than the Maturity Date
with respect to any then outstanding Term Loans, (c) shall not have a Weighted
Average Life to Maturity that is less than the remaining Weighted Average Life
to Maturity of the Class of Term Loans with the longest Weighted Average Life to
Maturity and (d) shall be treated substantially the same as the other then
outstanding Term Loans (in each case, including with respect to mandatory and
voluntary prepayments), provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Administrative
Agent and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof, subject to the limitation set forth in clause (c) above, provided
further, that in the event that the All-In Yield of any

 

-90-



--------------------------------------------------------------------------------

Incremental Term Loans, other than Refinancing Incremental Term Loans, is more
than 50 basis points greater than the All-In Yield of the Term B-2 Loans, then
the Applicable Rates for the Term Loans shall be increased to the extent
necessary so that the All-In Yield for such Incremental Term Loans is no more
than 50 basis points greater than the All-In Yield for the Term B-2 Loans. Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans or Revolving
Commitment Increases. Incremental Term Loans may be made, and Revolving
Commitment Increases may be provided, by any existing Lender or by any other
bank or other financial institution approved by the Borrower (any such other
bank or other financial institution being called an “Additional Lender”),
provided that each L/C Issuer (in the case of a Revolving Commitment Increase)
and the Administrative Agent shall have consented (such consent not to be
unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Revolving Commitment Increases if such
consent would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an Additional Credit Extension Amendment, executed by
Holdings, the Borrower, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, the applicable L/C Issuer (in the case of an
increase of a Revolving Commitment Increase) and the Administrative Agent. The
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of (and, in the case of any Additional Credit Extension
Amendment for an Incremental Term Loan, the borrowing under) any Additional
Credit Extension Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that all references to “the date
of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Additional Credit Extension
Amendment and borrowing of the applicable Incremental Term Loan) and such other
conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases and
Letters of Credit issued pursuant to the Revolving Commitment Increases for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Revolving Commitment Increases, unless it
so agrees. Upon each increase in the Revolving Credit Commitments pursuant to
this Section, (a) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal its Pro Rata Share and (b) if, on the
date of such increase,

 

-91-



--------------------------------------------------------------------------------

there are any Revolving Credit Loans outstanding, such Revolving Credit Loans
shall on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender and, unless the Borrower has
not complied with its obligations under this Section 2.15, consented to by the
Borrower, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a

 

-92-



--------------------------------------------------------------------------------

result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive letter of
credit fees as provided in Section 2.03(g).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided that the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.15(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

-93-



--------------------------------------------------------------------------------

SECTION 2.16. Extensions of Term Loans; Replacement of Revolving Credit
Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans of any Class on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Term Loans of such
Class) and on the same terms to each such Lender, the Borrower may from time to
time with the consent of any Lender that shall have accepted such offer extend
the maturity date of any Term Loans and otherwise modify the terms of such Term
Loans of such Lender pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or modifying the amortization schedule in
respect of such Term Loans) (each, an “Extension”; any Extended Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted), so long as the following terms are satisfied: (i) no
Default shall exist at the time the notice in respect of an Extension Offer is
delivered to the Lenders, and no Default shall exist immediately prior to or
after giving effect to the effectiveness of any Extended Term Loans, (ii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Lender (an “Extending Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Class of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the then latest Maturity Date of any Term Loans
hereunder), (iii) the final maturity date of any Extended Term Loans shall be no
earlier than the final maturity date of the Class of Term Loans subject to such
Extension Offer and the amortization schedule applicable to Term Loans pursuant
to Section 2.07 for periods prior to such final maturity date of the Class of
Term Loans subject to such Extension Offer may not be increased, (iv) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby, (v) any Extended Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Extension Offer, (vi) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (vii) all documentation in respect of such
Extension shall be consistent with the foregoing, (viii) any applicable minimum
extension condition required by the Borrower shall be satisfied unless waived by
the Borrower and (ix) the interest rate margin applicable to any Extended Term
Loans will be determined by the Borrower and the lenders providing such Extended
Term Loans.

(b) With respect to all Extensions consummated by the Borrower pursuant to
Section 2.16(a), (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) there shall be not
more three classes of Extended Term Loans outstanding at any time.

 

-94-



--------------------------------------------------------------------------------

(c) The Borrower may, with the consent of each Person providing an Extended
Revolving Credit Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Credit
Commitments, amend this Agreement pursuant to an Additional Credit Extension
Amendment to provide for Extended Revolving Credit Commitments and to
incorporate the terms of such Extended Revolving Credit Commitments into this
Agreement on substantially the same basis as provided with respect to the
Revolving Credit Commitments (including, without limitation, pursuant to
Section 2.14, Section 2.15, Section 8.03 and Section 10.01); provided that
(i) the establishment of any such Extended Revolving Credit Commitments shall be
accompanied by a reduction in the Revolving Credit Commitments in at least the
amount of the Extended Revolving Credit Commitments and (ii) any reduction in
the Revolving Credit Commitments may, at the option of the Borrower, be directed
to a disproportional reduction of the Revolving Credit Commitments of any Lender
providing an Extended Revolving Credit Commitment.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into an Additional Credit Extension Amendment to this Agreement and the other
Loan Documents with the Borrower and the other applicable Loan Parties as may be
necessary in order to establish Extended Revolving Credit Commitments and
Extended Term Loans and such technical amendments as may be necessary or
appropriate in the reasonable discretion of the Administrative Agent in
connection with the establishment of such Extended Revolving Credit Commitments
or Extended Term Loans, in each case on terms consistent with this Section 2.16.

(e) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.17. Loan Repricing Protection. In the event that, on or prior to the
date that is one year after the ClosingAmendment No. 1 Effective Date, the
Borrower (a) makes any prepayment of Term B-2 Loans in connection with any
Repricing Transaction or (b) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each applicable Lender, (i) in the case of clause
(a), a prepayment premium of 1% of the amount of the Term B-2 Loans being
prepaid and (ii) in the case of clause (b), a payment equal to 1% of the
aggregate amount of the Term B-2 Loans outstanding immediately prior to such
amendment.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by applicable Law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any
Non-Excluded Tax or Other Taxes from any sum paid or payable by any Loan Party
to any Lender or Agent under any

 

-95-



--------------------------------------------------------------------------------

of the Loan Documents: (i) the applicable Loan Party shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as such Loan Party becomes aware of it; (ii) the applicable
Loan Party or withholding agent shall make such deduction or withholding and pay
to the relevant Governmental Authority any such Non-Excluded Tax or Other Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Loan Party) for its own account or (if
that liability is imposed on the Lender or Agent) on behalf of and in the name
of the Lender or Agent (as applicable); (iii) the sum payable to such Lender or
Agent (as applicable) shall be increased by such Loan Party to the extent
necessary to ensure that, after the making of any required deduction or
withholding (including any deductions or withholdings attributable to any
payments required to be made under this Section 3.01), the Lender or the Agent
(as applicable), receives on the due date a net sum equal to what it would have
received had no such deduction or withholding been required or made; and (iv)
within thirty days after paying any sum from which it is required by Law to make
any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower making such payments shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant Governmental
Authority.

(c) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 3.01(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and Administrative Agent of its inability to do so.

Without limiting the foregoing:

(1) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(2) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

 

-96-



--------------------------------------------------------------------------------

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit J (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information (or any successor forms)
from each beneficial owner that would be required under this Section 3.01(c) if
such beneficial owner were a Lender, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such beneficial owner), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by a Loan Party required by Section 3.01(b), the
applicable Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(e) The Loan Parties shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any

 

-97-



--------------------------------------------------------------------------------

Non-Excluded Taxes paid or payable by such Tax Indemnitee on or attributable to
any payment under or with respect to any Loan Document, and any Other Taxes
payable by such Tax Indemnitee (including Non-Excluded Taxes or Other Taxes
imposed on or attributable to amounts payable under this Section 3.01), whether
or not such Taxes were correctly or legally imposed or asserted by the
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by the Tax Indemnitee or by the
Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any LIBOR Loans, or to determine or charge interest rates based upon the
applicable LIBOR, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue any
affected LIBOR Loans or to convert Base Rate Loans to such LIBOR Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Loans and shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all then outstanding affected LIBOR Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such LIBOR Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the London interbank eurodollar market
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan, or that LIBOR
for any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of

 

-98-



--------------------------------------------------------------------------------

funding such Loan, or that deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such LIBOR Loan, in each case due to circumstances arising on or after the date
hereof, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain any
affected LIBOR Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

(a) If any Issuing Bank or Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof (provided that notwithstanding anything herein to the
contrary, for all purposes of this Section 3.04 the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law” regardless of the date enacted, adopted or issued) (a “Change in
Law”), there shall be any increase in the cost to such Issuing Bank Lender of
agreeing to make or making, funding or maintaining LIBOR Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Issuing Bank or Lender in connection with any of the
foregoing, including subjecting any Issuing Bank or Lender to any Tax with
respect to this Agreement or any LIBOR Loan made by it, or changing the basis of
taxation of payments to such Lender in respect thereof (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Non-Excluded Taxes or Other Taxes covered by Section 3.01, or
any Excluded Taxes and (ii) reserve requirements contemplated by
Section 3.04(c)) that does not represent the cost to such Lender of complying
with the requirements Applicable Law in relation to its making, funding or
maintaining of LIBOR Loans, then from time to time within fifteen (15) days
after demand by such Issuing Bank or Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Issuing
Bank or Lender such additional amounts as will compensate such Issuing Bank or
Lender for such increased cost or reduction. At any time that any LIBOR Loan is
affected by the circumstances described in this Section 3.04(a), the Borrower
may either (i) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower receives any such demand from such Lender or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert a LIBOR Loan into a
Base Rate Loan, if applicable.

(b) If any Issuing Bank or Lender determines that any Change in Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Issuing Bank or Lender or any corporation controlling such Issuing Bank or
Lender as a consequence of such Issuing Bank or Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy), then

 

-99-



--------------------------------------------------------------------------------

from time to time upon demand of such Issuing Bank or Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall promptly pay to such Issuing Bank or Lender
such additional amounts as will compensate such Issuing Bank or Lender for such
reduction after receipt of such demand.

(c) If any Issuing Bank or Lender requests compensation under this Section 3.04,
then such Issuing Bank or Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Issuing
Bank or Lender and its Lending Office(s) to suffer no material economic, legal
or regulatory disadvantage, and provided further that nothing in this
Section 3.04(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Issuing Bank or Lender pursuant to Section 3.04(a), (b) or
(c).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on
the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits and without
giving effect to the minimum rate set forth in the definition of “LIBOR”)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such LIBOR Loan or from fees payable to terminate the deposits
from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be presumed correct in the
absence of manifest error. In determining such amount, such Agent or Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest

 

-100-



--------------------------------------------------------------------------------

Period to another LIBOR Loans, or to convert Base Rate Loans into LIBOR Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any LIBOR Loan, or to convert Base Rate Loans into LIBOR Loans shall
be suspended pursuant to Section 3.06(b) hereof, such Lender’s LIBOR Loans shall
be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBOR Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into LIBOR Loans shall remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s LIBOR
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make LIBOR Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.07(b) (with the assignment
fee to be paid, in the case of clauses (i) and (iii) only, by the Borrower) all
of its rights and obligations under this Agreement (or, with respect to clause
(iii) above, all of its rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative

 

-101-



--------------------------------------------------------------------------------

Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person; and provided further that in the case
of any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents. No such replacement shall be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. In connection with any
removal of a Non-Consenting Lender in connection with a Repricing Transaction,
the Borrower will also pay such Lender the fee required pursuant to
Section 2.17, if applicable.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure, amendment or waiver of any provisions
of the Loan Documents or agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

-102-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent (including pursuant to Section 6.13):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of the Restatement Agreement appropriately completed
and executed by Lenders under the Existing Credit Agreement constituting the
Required Lenders, subject to the provisions of Section 10.01 of the Existing
Credit Agreement and each Lender with a Revolving Credit Commitment on the
Closing Date;

(ii) executed counterparts of the Additional Term B-1 Joinder Agreement;

(iii) executed counterparts of the Guaranty;

(iv) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(v) executed counterparts of the Security Agreement together with:

(A) certificates, if any, representing the Subsidiary Equity pledged thereunder
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(c) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, substantially in the form of Exhibit H-1, an opinion from Bass
Berry & Sims PLC, special counsel to the Loan Parties, substantially in the form
of Exhibit H-2, and an opinion from Richards, Layton & Finger LLP, Delaware UCC
counsel to the Loan Parties substantially in the form of Exhibit H-3;

 

-103-



--------------------------------------------------------------------------------

(d) a certificate attesting to the Solvency of the Borrower and its Subsidiaries
(taken as a whole) on the Closing Date after giving effect to the Transaction,
from the Chief Financial Officer of the Borrower;

(e) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties;

(f) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash;

(g) Prior to or substantially simultaneously with the initial Credit Extensions,
the Borrower shall have received the gross proceeds from the issuance of the
Senior Notes;

(h) The Administrative Agent shall have received reasonably satisfactory
evidence that, substantially concurrently with the initial extensions of credit
under this Agreement, either (x) the covenants set forth in the indenture
governing the Senior Subordinated Notes have been amended to permit the
Transaction or (y) the indenture governing the Senior Subordinated Notes shall
be satisfied and discharged;

(i) The Arrangers shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least five Business Days prior to the Closing Date in order to allow the
Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;

(j) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each of the
Loan Parties relating thereto);

(k) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 6.07(c), each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBOR Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties

 

-104-



--------------------------------------------------------------------------------

specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by a Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all corporate or
other organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Person’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action. Neither
the execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party nor the consummation of the Transaction will
(a) contravene the terms of any of such Person’s Organization Documents,
(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to

 

-105-



--------------------------------------------------------------------------------

which such Person or its property is subject; or (c) violate any applicable
material Law; except with respect to any breach, contravention or violation (but
not creation of Liens) referred to in clauses (b) and (c), to the extent that
such breach, contravention or violation would not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required on the part of any Loan Party in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein and subject, in the case of the Unaudited Financial Statements, if any,
to changes resulting from normal year end audit adjustments and subject to the
absence of footnotes.

(b) Except as set forth in the Borrower’s reports on Forms 10-K, 10-Q and 8-K
filed with the SEC prior to the Closing Date, since September 30, 2010, there
has been no event, either individually or in the aggregate, that has had or
would reasonably be likely to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, statements of operations and
cash flow statements of the Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date through September 30, 2016, copies of which have
been furnished to the Administrative Agent prior to the Closing Date, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

 

-106-



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. Except as set forth in the Borrower’s reports on Forms
10-K, 10-Q and 8-K filed with the SEC on or prior to the Closing Date, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, overtly threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and indefeasible title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All Material
Real Property owned by the Loan Parties as of the Closing Date is listed on
Schedule 5.07.

SECTION 5.08. Environmental Matters. Except as set forth on Schedule 5.08, or
except as could not reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party and each of its Subsidiaries, and their respective
operations and properties, is in compliance with all Environmental Laws
(including having obtained all Environmental Permits); (ii) none of the Loan
Parties or any of their respective Subsidiaries has become subject to any
pending, or to the knowledge of the Borrower, threatened Environmental Claim or
any other Environmental Liability; (iii) none of the Loan Parties or any of
their respective Subsidiaries has agreed to assume or accept responsibility, by
contract or otherwise, for any liability of any other Person under Environmental
Laws; and (iv) there are no facts, circumstances or conditions relating to the
past or present business or operations of any Loan Party, any of their
Subsidiaries, or any of their respective predecessors (including the Release or
threatened Release of Hazardous Materials), or to any past or present property
of any Loan Party or any of their Subsidiaries, that could reasonably be
expected to give rise to any Environmental Claim against a Loan Party or any
other Environmental Liability.

SECTION 5.09. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrower and its Subsidiaries has timely filed all Tax returns
and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets (whether or not shown in a Tax Return), except
those which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

There is no proposed Tax assessment, deficiency or other claim against any Loan
Party or any of its Subsidiaries except (i) those being actively contested by a
Loan Party or such Subsidiary in good faith and by appropriate proceedings
diligently conducted that stay the enforcement of the Tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) those
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

SECTION 5.10. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan (and each related
trust, insurance contract or fund) is in compliance in with its terms, the
applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) No ERISA Event has occurred and is continuing within the immediately
preceding six (6) years that would reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.11. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.11 and all of the outstanding Equity Interests in Holdings, the
Borrower and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any person
except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary that is a Subsidiary the Equity Interests of
which are required to be pledged on the Closing Date pursuant to the Collateral
and Guarantee Requirement.

SECTION 5.12. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) The Borrower is not an “investment company” under the Investment Company Act
of 1940.

SECTION 5.13. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.13, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

 

-108-



--------------------------------------------------------------------------------

SECTION 5.14. Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries have good and marketable title to, or a valid
license or right to use, all patents, patent rights, trademarks, servicemarks,
trade names, copyrights, technology, software, know-how database rights, rights
of privacy and publicity, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to have any such rights, either individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Borrower, the operation of the respective businesses of the
Borrower or any of its Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights, is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

SECTION 5.15. Labor Matters. Except as set forth in Schedule 5.15 or as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any of the Borrower and
its Subsidiaries pending or, to the knowledge of the Borrower, threatened;
(b) hours worked by and payment made to employees of each of the Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of the Borrower or its Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (beginning with the fiscal year ending
September 30, 2011), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, members’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & Young

 

-109-



--------------------------------------------------------------------------------

LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ending March 31 2011), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of operations
for such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, members’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to changes resulting from normal year-end audit adjustments and subject to
the absence of footnotes; and

(c) within sixty (60) days after the end of each fiscal year (beginning with the
fiscal year ending September 30, 2011) of the Borrower, a reasonably detailed
consolidated budget for each fiscal quarter of the following fiscal year as
customarily prepared by management of the Borrower for its internal use (the
“Budget”), which Budget shall be accompanied by a certificate of a Responsible
Officer stating that (i) to the knowledge of such Responsible Officer, the
Budget is a reasonable estimate for the period(s) covered thereby and (ii) such
Budget has been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such Budget, it being understood that actual results may vary
from such Budget and that such variations may be material.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower together with a calculation of
the amount of the Borrower’s Consolidated EBITDA for the

 

-110-



--------------------------------------------------------------------------------

most recent Test Period that was attributable to Restricted Subsidiaries that
are not Guarantors (excluding (i) any Excluded Subsidiary that is prohibited by
Law from being a Guarantor or granting a security interest in substantially all
of its assets, (ii) the Existing JV and (iii) any Insurance Subsidiary);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the Senior Notes
Indenture or any Permitted Additional Debt Documentation, in each case, so long
as the aggregate outstanding principal amount thereunder is greater than the
Threshold Amount, and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (ii) a list of each Subsidiary
of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b)

 

-111-



--------------------------------------------------------------------------------

certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, regulatory action or decertification, litigation,
investigation or proceeding between any Loan Party and any Governmental
Authority, (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party, including pursuant to any
applicable Environmental Laws or the occurrence of any noncompliance by any Loan
Party with, or liability under, any Environmental Law or Environmental Permit,
or (iii) the occurrence of any ERISA Event that, in any such case, has resulted
or would reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such
Taxes is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) except, in the case of
(a) or (b), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect or pursuant to a transaction permitted by
Article VII.

 

-112-



--------------------------------------------------------------------------------

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

(b) If the Borrower or any of its Restricted Subsidiaries establishes an
Insurance Subsidiary, the Borrower shall cause such Insurance Subsidiary to
(i) conduct its insurance business in compliance in all material respects with
all applicable insurance laws, rules, regulations and orders and using sound
actuarial principles and (ii) maintain appropriate and customary stop-loss
coverage and excess coverage reinsurance for individual claims. The insurance
premiums and other expenses charged by any Insurance Subsidiary to the Borrower
and its Restricted Subsidiaries shall be reasonable and customary.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.

 

-113-



--------------------------------------------------------------------------------

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the reasonable expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Without limiting the foregoing, it is acknowledged that during the course of the
above described visits, inspections and examinations and discussions,
representatives of the Agents and the Lenders may encounter individually
identifiable healthcare information as defined under the Administrative
Simplification (including privacy and security) regulations promulgated pursuant
to the Health Insurance Portability and Accountability Act of 1996, as amended
(collectively, “HIPAA”) or the Health Information Technology for Economic and
Clinical Health Act, as amended (collectively, “HITECH”) or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). The Borrower or the Restricted Subsidiary maintaining
such Confidential Healthcare Information shall, consistent with HIPAA’s “minimum
necessary” provisions, permit such disclosures for their “healthcare operations”
purposes. Unless otherwise required by law, the Agents, the Lenders and their
respective representatives shall not require or perform any act that would cause
the Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA and HITECH.

 

-114-



--------------------------------------------------------------------------------

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon (1) the formation or acquisition of any new direct or indirect Wholly
Owned Material Subsidiary (in each case, other than an Excluded Subsidiary) by
any Loan Party, (2) the designation in accordance with Section 6.14 of any
existing direct or indirect Wholly Owned Material Subsidiary (in each case,
other than an Excluded Subsidiary) as a Restricted Subsidiary, (3) any Domestic
Subsidiary (in each case, other than an Excluded Subsidiary) becoming a Wholly
Owned Material Subsidiary or (4) the acquisition of any new direct or indirect
non-Wholly Owned Material Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party pursuant to Section 7.02(j) that is required to
become a Guarantor in accordance with Section 7.02(j)(A):

(i) within (x) forty-five (45) days or (y) with respect to any items pertaining
to Material Real Property (other than the items identified in
Section 6.11(a)(iii)), ninety (90) days, after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Material Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Material
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Material Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent Mortgages with respect to any Material Real
Property, Security Agreement Supplements and other security agreements and
documents (including, with respect to Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement and other Collateral Documents in effect on the
Closing Date, or delivered thereafter pursuant to Section 6.13(b)), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Material Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Material
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Administrative Agent;

(D) take and cause such Material Subsidiary and each direct or indirect parent
of such Material Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates to the
extent certificated) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral

 

-115-



--------------------------------------------------------------------------------

and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity (regardless of whether enforcement is
sought in equity or at law);

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request; and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, if such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and within ninety (90) days of such acquisition shall cause
such Material Real Property to be subjected to a Lien to the extent required by
the Collateral and Guarantee Requirement and (within ninety (90) days of such
acquisition) will take, or cause the relevant Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect or record such Lien, including, as applicable, the actions
referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, including those listed on
Schedule 5.07, provide the Administrative Agent with Mortgages with respect to
such owned real property within ninety (90) days (or such longer period as the
Administrative Agent may agree in its sole discretion) of the Closing Date or
the acquisition of such real property, as applicable, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

-116-



--------------------------------------------------------------------------------

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (including by way of endorsement of existing policies) or the
equivalent (including an unconditional binding commitment therefor to be
replaced by a final title policy) or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken and
otherwise to comply with the Collateral and Guarantee Requirement;

(v) a copy of, or a certificate as to coverage under, the general liability
(excluding excess liability) and umbrella property insurance policies required
under Section 6.07 and the applicable provisions of the Collateral Documents,
each of which shall be endorsed or otherwise amended to include a lender’s loss
payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent, on behalf of the Secured Parties, as additional insured,
in form and substance satisfactory to the Administrative Agent; and

(vi) to the extent not previously delivered pursuant to Section 4.01(j), a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each of the Loan Parties relating thereto)

SECTION 6.14. Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization

 

-117-



--------------------------------------------------------------------------------

Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Senior
Secured Leverage Ratio for the Test Period immediately preceding such
designation is less than or equal to 4.00 to 1.00 (calculated on a Pro Forma
Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of the Senior Notes, any Permitted Additional Debt
or any Junior Financing. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall not (and, solely with respect to
Section 7.14, Holdings shall not), nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $20,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business and that (i) do not, individually or
in the aggregate, have a Material Adverse Effect or (ii) are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and

 

-118-



--------------------------------------------------------------------------------

deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, and any exception on the title policies
issued in connection with the Mortgaged Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) with respect to any such Indebtedness other than Capitalized Leases,
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds and the products thereof and customary
security deposits and (C) with respect to Capitalized Leases, such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such assets, replacements and products thereof and customary security
deposits) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(ii) Liens on assets of Restricted Subsidiaries that are not Guarantors securing
Indebtedness permitted pursuant to Section 7.03 in an aggregate principal amount
not to exceed the limitation thereon set forth in the penultimate paragraph of
Section 7.03;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law or contract encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(n) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

-119-



--------------------------------------------------------------------------------

(n) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and, in the case of a
Restricted Subsidiary that is not a Guarantor, other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
permitted hereunder incurred prior to such time that require, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g) or
(h)(i)(A);

(o) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(q) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred or assumed
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens on the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred or assumed pursuant to Section 7.03(g) in connection with
such Permitted Acquisition;

(u) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(v) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

 

-120-



--------------------------------------------------------------------------------

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(y) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(z) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(aa) Liens, including Liens on the Collateral that rank pari passu with or are
subordinated to the Liens securing the Obligations, securing Indebtedness
permitted under the proviso to the first paragraph of Section 7.03 so long as
the Senior Secured Leverage Ratio (excluding from the calculation thereof for
this purpose the cash proceeds of the aggregate amount of Incremental Term Loans
and other Indebtedness secured by a Lien permitted by this Section 7.01(aa), in
each case, incurred on the relevant date) for the Test Period immediately
preceding such incurrence would be less than or equal to 3.75 to 1.00
(calculated on a Pro Forma Basis (including a pro forma application of the net
proceeds therefrom) as if such Indebtedness had been incurred and the
application of the proceeds therefrom had occurred on the first day of such Test
Period); provided, further that in the case of any Liens on the Collateral
permitted under this clause (aa), the Administrative Agent and the collateral
agent for the holders of the Indebtedness secured by such Liens shall enter into
(i) in the case of Indebtedness secured by Liens that rank pari passu with the
Liens securing the Obligations, a First Lien Intercreditor Agreement and (ii) in
the case of Indebtedness secured by Liens that rank junior to the Liens securing
the Obligations, a Junior Lien Intercreditor Agreement;

(bb) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (n), (t) and (aa) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, (ii) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from the
amount outstanding at the time of such modification, replacement, renewal or
extension, and (iii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03; and

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$125,000,000 and 5.0% of Total Assets, in each case determined as of the date of
incurrence; provided that (i) in the case of any Liens on the Collateral
permitted under this clause (cc), the Administrative Agent and the collateral
agent for the holders of the Indebtedness secured by such Liens shall enter into
(i) in the case of Indebtedness secured by Liens that rank pari passu with the
Liens securing the Obligations, a First Lien Intercreditor Agreement and (ii) in
the case of Indebtedness secured by Liens that rank junior to the Liens securing
the Obligations, a Junior Lien Intercreditor Agreement and (ii) no more than
$75,000,000 principal amount of Indebtedness may be secured by Liens ranking
pari passu with the Liens securing the Obligations pursuant to this clause (cc).

 

-121-



--------------------------------------------------------------------------------

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any of the Restricted Subsidiaries in assets
that were Cash Equivalents or Investment Grade Securities when such Investment
was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower and the Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower (or any direct or
indirect parent thereof) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding under this
clause (iii) not to exceed $15,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, (iv) consisting of intercompany
Investments incurred in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower and the Restricted Subsidiaries,
(v) by any Loan Party in any Non-Loan Party; provided that (A) any such
Investments made pursuant to this clause (v) in the form of intercompany loans
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Administrative Agent for the benefit of the Lenders (it
being understood and agreed that any Investments permitted under this clause
(v) that are not so evidenced as of the Closing Date are not required to be so
evidenced and pledged until the date that is ninety (90) days after the Closing
Date) and (B) either (I) the amount of such Investment made pursuant to this
clause (v) does not exceed the Available Amount at the time such Investment is
made or (II) after giving effect to such Investment, the Permitted Non-Guarantor
Investment Condition would be satisfied;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing on the date hereof or made pursuant to legally
binding written contracts in existence on the date hereof or (ii) contemplated
on the date hereof and set forth on Schedule 7.02(g), and in each case any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any Investment permitted pursuant to this Section 7.02(g) is
not increased from the amount of such Investment on the Closing Date except
pursuant to the terms of such Investment as of the Closing Date or as otherwise
permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(f);

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

 

-122-



--------------------------------------------------------------------------------

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) except to the extent (I) the Permitted Non-Guarantor Investment Condition
shall be satisfied after giving effect to such purchase or acquisition or (II)
such purchase or acquisition is otherwise permitted by another exception to this
Section 7.02, the property, assets and businesses acquired in such purchase or
other acquisition shall either be owned directly by the Borrower, a Guarantor or
the Person acquired shall become a Guarantor;

(B) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(C) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio for the Test Period immediately preceding
such purchase or other acquisition is less than or equal to 6.00 to 1.00
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with (i) Section 7.06(f), (ii) Section 7.06(g) or
(iii) Section 7.06(l);

(n) other Investments that in each case do not exceed the Available Amount at
the time they are made;

 

-123-



--------------------------------------------------------------------------------

(o) Investments in joint ventures (regardless of the legal form but excluding
Unrestricted Subsidiaries); provided that, with respect to each Investment made
pursuant to this Section 7.02(o) (each, a “Permitted JV”):

(A) the Borrower or any other Loan Party shall own, directly or indirectly
(including, without limitation, through a Permitted JV), at least a majority of
the Equity Interests in such joint venture;

(B) immediately after giving effect to such Investment, the Permitted
Non-Guarantor Investment Condition would be satisfied; and

(C) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower (or by any direct or indirect parent
thereof);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(s) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(u) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(v) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to clauses (d)(v), (n) or
(o) of this Section 7.02;

 

-124-



--------------------------------------------------------------------------------

(x) in the event the Borrower or a Restricted Subsidiary shall establish a
Subsidiary for the purpose of, and to be engaging solely in the business of,
insuring the healthcare businesses or facilities owned or operated by the
Borrower, any Restricted Subsidiary or any physician employed by or on the
medical staff of any such business or facility (the “Insurance Subsidiary”),
Investments in an aggregate amount that does not exceed the minimum amount of
capital required under the laws of the jurisdiction in which the Insurance
Subsidiary is formed, plus the amount of any reasonable, general corporate and
overhead expense of such Insurance Subsidiary; provided that in the event that
less than 100% of the Equity Interests of such Insurance Subsidiary is pledged
to the Administrative Agent, such Insurance Subsidiary shall be wholly-owned by
a special purpose Wholly Owned Domestic Subsidiary of the Borrower organized
solely to hold such Equity Interests;

(y) Investments in Health Choice required to be made under applicable laws,
rules and regulations or pursuant to contractual obligations of the Borrower or
a Subsidiary with the Arizona Health Care Cost Containment System as in effect
on the Closing Date;

(z) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount at any time outstanding not to exceed $50,000,000.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, provided that the Borrower or any Guarantor may incur Permitted
Additional Debt if (i) (x) immediately before and after such incurrence on a Pro
Forma Basis (including a pro forma application of the net proceeds therefrom),
no Default shall have occurred and be continuing and (y) the Total Leverage
Ratio (excluding for this purpose the cash proceeds of any Indebtedness incurred
on such date) as of the last day of the Test Period immediately preceding such
incurrence would be less than or equal to 6.00 to 1.00 or (ii) such Indebtedness
is a Permitted Refinancing of Indebtedness previously incurred under clause
(i) of this proviso. The limitations set forth in the immediately preceding
sentence shall not apply to any of the following items:

(a) Indebtedness of the Borrower and the Restricted Subsidiaries under the Loan
Documents;

(b) (i) Indebtedness existing on the date hereof; provided that any Indebtedness
that is in excess of (x) $5,000,000 individually or (y) $20,000,000 in the
aggregate (when taken together with all other Indebtedness outstanding in
reliance on this clause (b) that is not set forth on Schedule 7.03(b)) shall
only be permitted under this clause (b) to the extent such Indebtedness is set
forth on Schedule 7.03(b), and any Permitted Refinancing thereof,
(ii) intercompany Indebtedness outstanding on the date hereof and (iii) for a
period of sixty-one (61) days after the Closing Date, Indebtedness under the
Senior Subordinated Notes;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any of the Restricted Subsidiaries otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of the Senior Notes
or any Permitted Additional Debt incurred pursuant to the proviso of the first
sentence of this Section 7.03 or pursuant to Section 7.03(x) below shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations pursuant to the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

-125-



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
Holdings, the Borrower or any other Restricted Subsidiary, and Guarantees, in
each case to the extent constituting an Investment permitted by Section 7.02;

(e) (i) Attributable Indebtedness and other Indebtedness financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred not later than two
hundred and seventy (270) days after completion of the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
arising out of sale-leaseback transactions permitted by Section 7.05(f),
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the date hereof or entered into pursuant to sub-clauses (i) and (ii) of this
clause (e); provided that the aggregate principal amount of Indebtedness at any
time outstanding pursuant to this sub-clause (iii) shall not exceed the greater
of $40,000,000 and 1.5% of Total Assets, in each case determined as of the date
of incurrence and (iv) any Permitted Refinancing of any Indebtedness set forth
in the immediately preceding clauses (i), (ii) and (iii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed the greater of
$50,000,000 and 2.0% of Total Assets, in each case determined as of the date of
incurrence;

(h) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (B) incurred to
finance a Permitted Acquisition and (ii) any Permitted Refinancing of the
foregoing; provided, in each case that such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof (x) is unsecured and (y) both
immediately prior and after giving effect thereto, (1) no Default shall exist or
result therefrom and (2) the Total Leverage Ratio (calculated on a Pro Forma
Basis, including giving Pro Forma Effect to the assumption or incurrence of such
Indebtedness) shall not be greater than 6.00 to 1.00; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); provided further that notwithstanding anything contained in
the Loan Documents to the contrary, (a) the only obligors with respect to any
Indebtedness incurred pursuant to clause (A) of this paragraph or any Permitted
Refinancing of Indebtedness in respect thereof shall be those Persons who were
obligors with respect to such Indebtedness immediately prior to such Permitted
Acquisition and (b) Restricted Subsidiaries that are Non-Loan Parties may not
incur Indebtedness pursuant to this clause (h) in an aggregate principal amount
at any time outstanding in excess of the greater of $50,000,000 and 2.0% of
Total Assets, in each case determined as of the date of incurrence;

 

-126-



--------------------------------------------------------------------------------

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with any Permitted Acquisitions or any other
Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness in an aggregate principal amount not to exceed the greater of
$125,000,000 and 5.0% of Total Assets at any time outstanding, in each case
determined as of the date of incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
Health Choice medical claims liability, workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries, and obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the Senior Notes (including any guarantees
thereof), the exchange notes and the related exchange guarantees to be issued in
exchange for the Senior Notes pursuant to the registration rights agreement
entered into in connection with the issuance of the Senior Notes and any
Permitted Refinancing thereof;

 

-127-



--------------------------------------------------------------------------------

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above and (v) through (x) below;

(v) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(w) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; and

(x) Indebtedness in respect of (i) Permitted Additional Debt to the extent the
Net Cash Proceeds therefrom are, except as set forth in Section 7.12(a),
immediately after the receipt thereof, offered to prepay the Term Loans in
accordance with Section 2.05(b) and (ii) any Permitted Refinancing of the
foregoing.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (x) (other than clause (t)) above,
the Borrower shall, in its sole discretion, classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on such date in reliance only on the exception in clause (a) of
Section 7.03 and (ii) all Indebtedness outstanding under the Senior Notes will
be deemed to have been incurred on such date in reliance only on the exception
of clause (t) of Section 7.03.

In addition, and notwithstanding any provision to the contrary set forth in this
Section 7.03 or otherwise in this Agreement, the aggregate outstanding principal
amount of all Indebtedness (other than Indebtedness owed to the Borrower or any
other Restricted Subsidiary) incurred by all Restricted Subsidiaries of the
Borrower that are not Guarantors (including, without limitation, all Permitted
JVs) shall not exceed $100,000,000 at any time outstanding.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) the Borrower may merge or consolidate with any Restricted Subsidiary
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia;

 

-128-



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary in accordance with Sections 7.02 and
7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person (so long as, to the extent constituting an
Investment, such Investment shall be a permitted Investment in accordance with
Section 7.02); provided that (i) the Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Borrower (any such Person, the “Successor
Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11; and (B) in
the case of subclause (ii) only, if (1) the merger or consolidation involves a
Guarantor and such Guarantor is not the surviving Person, the surviving
Restricted Subsidiary shall expressly assume all the obligations of such
Guarantor under this Agreement and the other Loan Documents to which the
Guarantor is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (2) the Total Leverage
Ratio for the Test Period immediately preceding such merger or consolidation is
less than or equal to 6.00 to 1.00 (calculated on a Pro Forma Basis); and

 

-129-



--------------------------------------------------------------------------------

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale in the ordinary course of
business and Dispositions of immaterial assets (including a failure to pursue or
allowing any registrations or any applications for registration of any IP Rights
to lapse or go abandoned in the ordinary course of business if, in the
Borrower’s reasonable opinion, such failure to pursue, lapse or abandonment is
desirable in the conduct of business of the Borrower or such Restricted
Subsidiary);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to Holdings, the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
(taken together with the aggregate book value of all property Disposed of
pursuant to Section 7.05(j) and Section 7.05(r)(ii)(B)) shall not exceed the
greater of $625,000,000 and 25.0% of Total Assets, in each case determined as of
the date of Disposition;

(g) Dispositions of Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) with respect to real or personal
property, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole, including leases of unimproved real property
encumbered by a Mortgage, on which real property the lessee may make
improvements;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result

 

-130-



--------------------------------------------------------------------------------

from such Disposition; (ii) the aggregate book value of all property Disposed of
in reliance on this clause (j) (taken together with the aggregate fair market
value of all property Disposed of pursuant to Section 7.05(f) and
Section 7.05(r)(ii)(B)) shall not exceed the greater of $625,000,000 and 25.0%
of Total Assets, in each case determined as of the date of Disposition, without
the consent of the Required Lenders; (iii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $20,000,000, the
Borrower or any of the Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l) and clauses (i) and (ii) of Section 7.01(r)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any consideration received by the Borrower or such
Restricted Subsidiary from such transferee that is converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of $40,000,000 and 1.5% of Total
Assets at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that (i) each such Disposition shall be for an amount at
least equal to the fair market value thereof and (ii) any Net Cash Proceeds
received in connection therewith are applied to repay the loans to the extent
required under Section 2.05(b)(ii);

(o) the unwinding of any Swap Contract;

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;

(q) Hospital Swaps by the Borrower or any of its Restricted Subsidiaries with
any Person that is not the Borrower or any of its Restricted Subsidiaries (any
such Hospital Swap being herein referred to as a “Permitted Hospital Swap”),
provided that:

(A) if the Borrower or such Restricted Subsidiary gives one or more Hospitals in
such Hospital Swap, such Person shall receive one or more Hospitals (in addition
to any permitted cash consideration as provided below) in return;

 

-131-



--------------------------------------------------------------------------------

(B) such Hospital Swap shall not involve an exchange of Property (by the
Borrower or such Restricted Subsidiary) that is not in the HMO Business for
Property (of a third party) solely in the HMO Business or an exchange for
Property (of a third party) that is not permitted by Section 7.07;

(C) if the Borrower or such Restricted Subsidiary receives any cash
consideration in connection with such Hospital Swap, such cash consideration
shall not exceed 20% of the sum of the amount of such cash consideration and the
fair market value of the Equity Interests or Property received by such Person in
such Hospital Swap, unless the portion of such cash consideration which exceeds
such 20% threshold is treated as proceeds of an Asset Sale;

(D) if the Borrower or such Restricted Subsidiary gives any cash consideration
in connection with such Hospital Swap, such cash consideration shall not exceed
20% of the sum of the amount of such cash consideration and the fair market
value of Equity Interests or Property given by such Company in such Hospital
Swap, unless such transaction would also satisfy the requirements of a Permitted
Acquisition;

(E) subject to the proviso at the end of this clause (q) and to the extent
required by the Collateral and Guarantee Requirement and the Collateral
Documents, the property, assets and businesses acquired in such purchase or
other acquisition shall constitute Collateral and any such newly created or
acquired Wholly Owned Material Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Wholly Owned Material Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (E) shall not override any provisions of the
Collateral and Guarantee Requirement);

(F) subject to the proviso at the end of this clause (q), with respect to any
Hospital Swap involving an exchange of Property (by the Borrower or such
Restricted Subsidiary) that is not in the HMO Business for Property (of a third
party) that is an “integrated system” including operations involved in the HMO
Business, any Wholly Owned Subsidiary that is formed to effect, or is acquired
pursuant to, any such exchange shall be a Guarantor and shall have complied with
the requirements of Section 6.11; and

(G) the Borrower and the Restricted Subsidiaries shall not be permitted to
exchange, in the aggregate for all such Hospital Swaps, more than five
(5) Hospitals;

provided, however, and notwithstanding any provision to the contrary in the
foregoing clause (E) or clause (F) above, the Borrower may elect to designate
any Restricted Subsidiary that is formed to effect, or is acquired pursuant to,
a Permitted Hospital Swap as an Unrestricted Subsidiary and, if it so designates
such Subsidiary, shall be deemed to have made an Investment in an amount equal
to the fair market value of the Equity Interests or Property (plus any
applicable cash consideration paid and minus any applicable cash consideration
received) given by the Borrower or the applicable Restricted Subsidiary in such
Hospital Swap with respect to such Unrestricted Subsidiary pursuant to any of
(as available and at the election of the Borrower) Section 7.02(d)(v), (n) or
(z); and

 

-132-



--------------------------------------------------------------------------------

(r) the Borrower and its Restricted Subsidiaries may sell (including by the
issuance of Equity Interests by the affected Subsidiary) Equity Interests in any
of the Subsidiaries of the Borrower to Hospital Investment Program Participants
in connection with the Hospital Investment Program so long as (i) such sale or
issuance is effected in accordance with the definition of Hospital Investment
Program and (ii)(A) the Net Cash Proceeds of such sale or issuance are applied
to fund Capital Expenditures of such Subsidiary or (B) to the extent not so
applied, the aggregate Net Cash Proceeds of all Equity Interests sold or issued
in reliance on this clause (r)(ii)(B) (taken together with the aggregate fair
market value of all property Disposed of pursuant to Section 7.05(f) and
Section 7.05(j)) shall not exceed the greater of $625,000,000 and 25.0% of Total
Assets, in each case determined as of the date of such sale or issuance;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(l) and
except for Dispositions from the Borrower or a Restricted Subsidiary to a Loan
Party), shall be for no less than the fair market value of such property at the
time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than the Borrower
or a Restricted Subsidiary, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by the Borrower that such Disposition is permitted
by this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to the other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-Wholly Owned Restricted Subsidiary, to the Borrower and any of the
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such new Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby and (ii) the Borrower and each of its
Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;
provided that after giving effect to any action pursuant to clause (i) and
(ii) above, the same percentage of the outstanding and issued Equity Interests
of the Borrower or the respective Restricted Subsidiary are pledged pursuant to
the Collateral Documents as were so pledged immediately prior thereto;

(c) so long as no Event of Default or payment Default shall have occurred and be
continuing or would result therefrom, the Borrower and the Restricted
Subsidiaries may repurchase or redeem (i) Equity Interests of Subsidiaries sold
or issued in connection with the Hospital Investment Program and
(ii) Investments in joint ventures to the extent required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in the joint venture arrangements and similar binding arrangements;

 

-133-



--------------------------------------------------------------------------------

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.03, 7.04, 7.05 or 7.08;

(e) repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) so long as no Event of Default has occurred and is continuing at such time,
the Borrower may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Borrower (or of
any such direct or indirect parent of the Borrower) by any future, present or
former employee, director, consultant or distributor (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries upon the death, disability, retirement
or termination of employment of any such Person or otherwise pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, consultant
or distributor of the Borrower (or any direct or indirect parent of the
Borrower) or any of its Subsidiaries; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests may not
exceed $15,000,000 in any fiscal year (it being understood, however, that unused
amounts permitted to be paid pursuant to this proviso are available to be
carried over to subsequent fiscal years);

(g) the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each foreign, federal, state or local jurisdiction in respect of consolidated,
combined, unitary or affiliated returns for such jurisdiction of Holdings (or
such direct or indirect parent) attributable to the Borrower or its Subsidiaries
determined as if the Borrower and its Subsidiaries filed separately;

(ii) with respect to any taxable period during which any of the Borrower’s
Subsidiary is a member of a consolidated, unitary, combined or similar income
tax group in which Holdings (or any direct or indirect parent of Holdings, Inc.)
is the common parent, the proceeds of which will be used to pay the portion of
its consolidated, unitary, combined or similar U.S. federal, state and local and
non-U.S. income taxes attributable to the income of the Borrower’s Subsidiaries
in an amount not to exceed the income tax liabilities that would have been
payable by the Borrower’s Subsidiaries on a stand-alone basis, reduced by any
such income taxes paid or to be paid directly by the Borrower’s Subsidiaries;
provided that the amount of any such payments, dividends or distributions
attributable to any income of an Unrestricted Subsidiary shall be limited to the
cash distributions made by such Unrestricted Subsidiary to the Borrower or its
Restricted Subsidiaries for such purpose;

(iii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) operating costs and
expenses incurred in the ordinary course of business, and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses incurred to third parties) that are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries;

 

-134-



--------------------------------------------------------------------------------

(iv) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) franchise and excise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(vi) the proceeds of which shall be used to pay costs, fees and expenses (other
than to Affiliates) related to any equity or debt offering permitted by this
Agreement (whether or not successful); and

(vii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries;

(h) the Borrower or any of the Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) so long as no Event of Default under Section 8.01(a) or Section 8.01(f) has
occurred and is continuing at such time, the payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration (i) such payment would have complied with the provisions of
this Agreement and (ii) no Event of Default had occurred and was continuing;
provided that such payment shall be deemed to have been made on the date of
declaration thereof under the relevant provision of this Section 7.06;

(j) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S-4 or Form S-8;

(k) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

 

-135-



--------------------------------------------------------------------------------

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount, together with
the aggregate amount of loans and advances to Holdings or any direct or indirect
parent of Holdings made pursuant to Section 7.02(m)(iii) in lieu of Restricted
Payments permitted by this clause (l), not to exceed the Available Amount at
such time; provided that any amount contributed to the Borrower the cash
proceeds of which were the basis for any incurrence of Indebtedness in reliance
on the Senior Secured Leverage Ratio or Total Leverage Ratio shall not be
included in the Available Amount pursuant to clause (iv) of the definition
thereof for purposes of this Section 7.06(l) until the first date such
Indebtedness could have been incurred without regard to the cash proceeds from
such contribution; and

(m) Restricted Payments contemplated by the definition of “Transactions”.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower and any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate,

(c) the Transaction and the payment of fees and expenses related to the
Transaction,

(d) the payment of management and monitoring fees to the Sponsors in an
aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Sponsor Management Agreement as in effect on the date
hereof and any Sponsor Termination Fees not to exceed the amount set forth in
the Sponsor Management Agreement as in effect on the date hereof and related
indemnities and reasonable expenses,

(e) Investments permitted under Section 7.02,

(f) loans, advances and other transactions between or among the Borrower and one
or more of its Subsidiaries or any joint venture (regardless of the form of
legal entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower or a
Restricted Subsidiary but for such investment) to the extent permitted by this
Article VII,

(g) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

 

-136-



--------------------------------------------------------------------------------

(h) subject to the limitations described in Section 7.06(g)(ii), payments by the
Borrower (and any direct or indirect parent thereof) and the Restricted
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
direct or indirect parent thereof) and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries,

(i) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries,

(j) any agreement, instrument or arrangement as in effect as of the Closing
Date; provided that any agreement, instrument or arrangement involving aggregate
consideration in excess of $5,000,000 individually or $15,000,000 in the
aggregate (when taken together with all other agreements, instruments or
arrangements in effect in reliance on this clause (j) that are not set forth on
Schedule 7.08), shall only be permitted under this clause (j) to the extent such
agreement, instrument or arrangement is set forth on Schedule 7.08, and any
amendment thereto (so long as any such amendment is not disadvantageous to the
Lenders when taken as a whole in any material respect as compared to the
applicable agreement as in effect on the Closing Date as reasonably determined
in good faith by the Borrower),

(k) Restricted Payments permitted under Section 7.06,

(l) customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures),

(m) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(n) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, that are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party,

(o) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof,

(p) investments by the Sponsors in securities of the Borrower or any of the
Restricted Subsidiaries so long as (A) the investment is being offered generally
to other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the proposed or outstanding issue amount of such
class of securities,

(q) payments to or from, and transactions with, any joint venture in the
ordinary course of business,

 

-137-



--------------------------------------------------------------------------------

(r) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing, and

(s) payments of premiums to the Insurance Subsidiary and other transactions with
the Insurance Subsidiary reasonably related to its business.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

(i) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation with
respect to matters subject to this Section 7.09,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(s) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

 

-138-



--------------------------------------------------------------------------------

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n), 7.03(r),
7.03(t) or 7.03(u) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or, in the case of Indebtedness
incurred pursuant to Section 7.03(g) only, to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are contained in the Senior Notes Indenture, or

(xiii) are permitted under Section 7.01 in connection with cash or other
deposits.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement; provided that the proceeds of the
Additional Term B-2 Loans made pursuant to the Additional Term B-2 Commitments
shall be used for the repayment of Term B-1 Loans that are not Converted Term
B-1 Loans.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Except in connection with the Transactions, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal,
interest and mandatory prepayments shall be permitted) the Senior Notes, any
Permitted Additional Debt incurred pursuant to the proviso of the first sentence
in Section 7.03 or pursuant to Section 7.03(x) (other than Permitted Additional
Debt that is secured on a pari passu basis pursuant to the First Lien
Intercreditor Agreement or any Indebtedness constituting a Permitted Refinancing
thereof), any Permitted Refinancing of any of the foregoing or any Indebtedness
(other than Indebtedness that is owed to the Borrower or any of its Restricted
Subsidiaries) that is expressly subordinated in right to the Obligations
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Permitted Refinancing or
the prepayment thereof with Declined Retained Proceeds, (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any of its direct or indirect parents, (iii) so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financing prior to

 

-139-



--------------------------------------------------------------------------------

scheduled maturity in an aggregate amount not to exceed the Available Amount at
such time and (iv) any prepayment, redemption, purchase or defeasance if the
Senior Secured Leverage Ratio (after giving effect to such prepayment,
redemption, purchase or defeasance on a Pro Forma Basis) is not greater than
1.75 to 1.00.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or the
Senior Subordinated Notes Indenture.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a Wholly Owned Restricted Subsidiary to become a
non-Wholly Owned Subsidiary, except (i) to the extent such Restricted Subsidiary
continues to be a Guarantor hereunder, (ii) in connection with a Disposition of
all or substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05, (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14, (iv) as a result of an Investment in any Person permitted under
Section 7.02 or (v) dispositions of Equity Interests in such Restricted
Subsidiary permitted by Section 7.05.

SECTION 7.14. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than those incidental to (i) its
ownership of the Equity Interests of the Borrower, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the Senior Notes or any Permitted Additional
Debt, (iv) any public offering of its common stock or any other issuance of its
Equity Interests or any transaction permitted under Section 7.04, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends, making contributions to the capital of its Subsidiaries and
guaranteeing the obligations of its Subsidiaries, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) holding any cash or property received
in connection with Restricted Payments made by the Borrower in accordance with
Section 7.06 pending application thereof by Holdings, (viii) providing
indemnification to officers and directors and (ix) conducting, transacting or
otherwise engaging in any business or operations of the type it conducts,
transacts or engages in on the Closing Date.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (k) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

 

-140-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower or, in the case of Section 7.14, Holdings,
fails to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice, if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that such failure is unremedied and is not waived by the
holders of such Indebtedness; provided further that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Borrower

 

-141-



--------------------------------------------------------------------------------

or their respective ERISA Affiliates under Title IV of ERISA in an aggregate
amount that would reasonably be expected to result in a Material Adverse Effect
or (ii) Holdings, the Borrower or their respective ERISA Affiliates fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that would reasonably be
expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(k) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically

 

-142-



--------------------------------------------------------------------------------

terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) and irrespective of
any other provision of any Loan Document to the contrary, any amounts (including
cash, equity securities, debt securities or any other property; provided that if
any such amounts are not in the form of cash, then the amount of such securities
or other property applied to each of clauses First through Last below shall be
an amount with a fair market value equal to the stated amount required to be
applied pursuant to each such clause) received on account of the Obligations or
in consideration of any waiver of any rights to receive any payment of the
Obligations (whether received as a consequence of the exercise of such remedies
or as a distribution out of any proceeding in respect of or commenced under any
Insolvency or Liquidation Proceeding including payments in respect of “adequate
protection” for the use of Collateral during such proceeding or under any Plan
of Reorganization or on account of any liquidation of any Loan Party) shall be
turned over to the Administrative Agent (to the extent not received directly by
the Administrative Agent) and applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any Insolvency or Liquidation Proceeding) until paid in
full;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Revolving Credit Lenders, Swing Line Lender and L/C Issuers (in their capacities
as such) (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until paid in full;

Third, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans and L/C Borrowings, ratably among
the Revolving Credit Lenders in proportion to the respective amounts described
in this clause Fourth payable to them (irrespective of when such amounts were
incurred or accrued or whether any such amounts are allowed in any Insolvency or
Liquidation Proceeding) until paid in full;

 

-143-



--------------------------------------------------------------------------------

Fifth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Revolving Credit Loans and L/C Borrowings and (ii) amounts
owing in respect of Cash Management Obligations, ratably among the Revolving
Credit Lenders and Cash Management Banks in proportion to the respective amounts
described in this clause Fifth held by them (irrespective of when such amounts
were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until such amounts are paid in full;

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to any
other Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Sixth payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
Insolvency or Liquidation Proceeding) until such amounts are paid in full;

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause Seventh payable to them
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any Insolvency or Liquidation Proceeding) until paid in
full;

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and the Swap Termination Value under Secured Hedge
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Eighth held by them;

Ninth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date (irrespective of when such amounts were incurred or accrued or whether
any such amounts are allowed in any Insolvency or Liquidation Proceeding) until
paid in full; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Third above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

In furtherance of the foregoing, each Secured Party hereby agrees that it will
not support or agree to any Non-Conforming Plan of Reorganization.

 

-144-



--------------------------------------------------------------------------------

The parties to each Loan Document (including each Loan Party) irrevocably agree
that this Agreement (including the provisions of this Section 8.03) constitutes
a “subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code, and that the terms hereof will survive,
and will continue in full force and effect and be binding upon each of the
parties hereto, in any Insolvency or Liquidation Proceeding.

SECTION 8.04. Replacement of Revolving Credit Lenders under Certain
Circumstances.

(a) Any of the Term Lenders (each an “Eligible Purchaser”) shall have the right
to purchase by way of assignment, at any time during the exercise period
described in Section 8.04(c) below, all, but not less than all, of the
outstanding Revolving Credit Loans and Revolving Credit Commitments of the
Revolving Credit Lenders including all principal of and accrued and unpaid
interest and fees on and all prepayment or acceleration penalties and premiums
in respect of such Obligations outstanding at the time of purchase. Upon receipt
of a notice in accordance with Section 8.04(b) from an Eligible Purchaser, the
Administrative Agent will promptly notify each other Term Lender of the contents
of such notice. Each such Lender may elect to participate in such purchase of
the outstanding loans and commitments of the Revolving Credit Lenders by
providing written notice to the Administrative Agent no later than 5:00 p.m.
(New York time) three (3) Business Days after the date of such Lender’s receipt
of notice from the Administrative Agent regarding such purchase. Unless
otherwise agreed to by the Eligible Purchasers, the obligations to be purchased
shall be allocated among the participating Eligible Purchasers ratably on the
basis of the relative amount of the sum of each participating Eligible
Purchaser’s (a) Total Outstandings and (b) aggregate unused Term Commitments.
Any purchase pursuant to this Section 8.04(a) shall be made as follows:

(i) for a purchase price equal to the sum of (A) in the case of all Credit
Extensions that constitute outstanding Revolving Credit Loans and Revolving
Credit Commitments of the Revolving Credit Lenders (including Unreimbursed
Amounts drawn in respect of Letters of Credit, but excluding the undrawn amount
of then outstanding Letters of Credit), 100% of the principal amount thereof and
all accrued and unpaid interest thereon through the date of purchase (including
any acceleration prepayment penalties or premiums), plus (B) all accrued and
unpaid fees, expenses, indemnities and other amounts through the date of
purchase.

(ii) with the purchase price described in preceding clause (a)(i) payable in
cash on the date of purchase;

(iii) with all amounts payable in respect of the assignments described above to
be distributed to them by the Administrative Agent ratably among the Revolving
Credit Lenders in proportion to the respective amounts described in
Section 8.04(a)(i) held by them; and

(iv) with such purchase to be made pursuant to an Assignment and Assumption; it
being understood and agreed that the Revolving Credit Lender shall retain all
rights to indemnification as provided in the relevant Loan Documents for all
periods prior to any assignment by them pursuant to the provisions of this
Section 8.04.

 

-145-



--------------------------------------------------------------------------------

(b) The right to exercise the purchase option described in Section 8.04(a) above
shall be exercisable and legally enforceable upon at least ten (10) Business
Days’ prior written notice of exercise (which notice, once given, shall be
irrevocable and fully binding on the respective Eligible Purchaser or Eligible
Purchasers) given to the Administrative Agent by an Eligible Purchaser. Neither
the Administrative Agent nor any Revolving Credit Lender shall have any
disclosure obligation to any Eligible Purchaser in connection with any exercise
of such purchase option.

(c) The right to purchase the outstanding Revolving Credit Loans and Revolving
Credit Commitments of the Revolving Credit Lenders as described in this
Section 8.04 may be exercised (by giving the irrevocable written notice
described in preceding clause (b)) during each of the periods that (1) begins on
the date first to occur of (x) the exercise of remedies provided for in
Section 8.02 (or upon the Loans automatically becoming immediately due and
payable and the L/C Obligations having automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), (y) the occurrence
of the final maturity of the Loans under this Agreement or (z) the occurrence of
an Event of Default pursuant to Section 8.01(f) and (2) ends on the 60th day
after the start of the applicable period described above.

(d) The obligations of the Revolving Credit Lenders to sell their respective
loans and commitments under this Section 8.04 are several and not joint and
several. To the extent any Revolving Credit Lender (a “Defaulting Creditor”)
breaches its obligation to sell its loans and commitments under this
Section 8.04, nothing in this Section 8.04 shall be deemed to require the
Administrative Agent or any other Revolving Credit Lender to purchase such
Defaulting Creditor’s Revolving Credit Loans and Revolving Credit Commitments
for resale to the participating Eligible Purchasers and in all cases, the
Administrative Agent and each Revolving Credit Lender complying with the terms
of this Section 8.04 shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting
Creditor.

(e) Each Loan Party irrevocably consents to any assignment effected to one or
more Eligible Purchasers pursuant to this Section 8.04 for purposes of all Loan
Documents and hereby agrees that no further consent from such Loan Party shall
be required.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Section 9.09) are solely for the benefit of the Agent-Related Persons and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision. Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document,

 

-146-



--------------------------------------------------------------------------------

the Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Agents to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders. The Lenders
and other Secured Parties also hereby authorize the Administrative Agent to
enter into any First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement contemplated by Section 7.01 on behalf of the Secured Parties and to
comply with the terms thereof.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees

 

-147-



--------------------------------------------------------------------------------

or attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-148-



--------------------------------------------------------------------------------

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such

 

-149-



--------------------------------------------------------------------------------

other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. Each Agent and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties, the Guarantors and their respective Affiliates as
though such Agent were not an Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, each Agent or its respective Affiliates may receive information
regarding any Loan Party, any Guarantor or any of their Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party, such Guarantor or such Affiliate) and acknowledge that the Agents
shall be under no obligation to provide such information to them. With respect
to its Loans, each Agent shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise such rights and powers as though
it were not an Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include each Agent in its individual capacity.

SECTION 9.09. Resignation of Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ notice to the Lenders
and the Borrower. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while

 

-150-



--------------------------------------------------------------------------------

it was the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this Section 9.09). After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer effectively to assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-151-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit and any other obligation (including a
guarantee that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than Holdings, the Borrower or any of its Domestic Subsidiaries
that are Restricted Subsidiaries, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clauses (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if in the case of any Subsidiary, such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Senior Notes or any Permitted Additional
Debt incurred pursuant to the proviso of the first sentence in Section 7.03 or
pursuant to Section 7.03(x); and

(d) at the Borrower’s election, if any Guarantor shall cease to be a Material
Subsidiary (as certified in writing by a Responsible Officer), (i) such
Subsidiary shall be automatically released from its obligations under any
Guaranty and (ii) any Liens granted by such Subsidiary or Liens on the Equity
Interests of such Subsidiary shall be automatically released; provided that in
each case no such release shall occur if (A) such Subsidiary continues to be a
guarantor in respect of the Senior Notes or any Permitted Additional Debt
incurred pursuant to the proviso of the first sentence in Section 7.03 or
pursuant to Section 7.03(x) or (B) after giving effect to such release, the
Permitted Non-Guarantor Investment Condition would not be satisfied.

 

-152-



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent”, “joint book runner” or, “joint
lead arranger” or the Amendment No. 1 Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the intent of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect

 

-153-



--------------------------------------------------------------------------------

to such Collateral, and every covenant and obligation contained in the Loan
Documents and necessary to the exercise or performance thereof by such
Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.14. Withholding Taxes. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement

 

-154-



--------------------------------------------------------------------------------

or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver,
amendment, modification, supplement or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, modification, supplement, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Senior Secured
Leverage Ratio or, in each case, in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that, only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c) or 2.13 or
without the written consent of each Lender adversely affected thereby;

(e) (i) without the written consent of each Lender, release all or substantially
all of the Collateral in any transaction or series of related transactions other
than in a transaction permitted under Section 7.04 or Section 7.05 or
(ii) without the written consent of the Majority Revolving Credit Lenders,
(A) permit any transaction or series of related transactions that would reduce
the Total Assets to less than $1,000,000,000, (B) waive or amend
Section 7.05(j)(ii) or (C) waive or amend this Section 10.01(e)(ii);

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranties,
without the written consent of each Lender; or

(g) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility or increase the maximum permitted amount of
Credit Extensions that share in the benefits of Section 8.03 on a pari passu
basis with the Revolving Credit Facility, in each case, without the written
consent of the Majority Revolving Credit Lenders.

(h) amend any provision of Section 8.03 (or the equivalent provisions of the
First Lien Intercreditor Agreement) without the consent of each Lender adversely
affected thereby.

 

-155-



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer, in addition to the Lenders required
above, affect the rights or duties of an L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents, the L/C Issuers and all future holders of the Loans and
Commitments. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans (including as to right of priority of payments under
Section 8.03) and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Term Loans (as defined
below) pursuant to an Additional Credit Extension Amendment to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the

 

-156-



--------------------------------------------------------------------------------

Term Loans), (d) all other terms applicable to such Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing and (e) except to the extent
otherwise provided in the applicable Additional Credit Extension Amendment, to
the extent that a Replacement Term Loan refinances a Refinanced Term Loan held
by the maker of such Replacement Term Loan, such Replacement Term Loan shall be
deemed to be a modification of such Refinanced Term Loan on the terms of such
Replacement Term Loan and not a new or separate indebtedness.

In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to such amendment (or amendment and restatement)
immediately upon the initial extensions of credit thereunder, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such amendment or amendment and restatement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

Notwithstanding anything to the contrary contained in Section 10.01,
(a) guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents and (b) the Administrative
Agent is authorized to enter into any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement (or any amendment or supplement thereto) in
connection with the issuance of any Indebtedness by the Loan Parties secured by
a Lien pursuant to Section 7.01(aa).

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

-157-



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Agent-Related Persons and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) reasonably believed by them
to have been given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS

 

-158-



--------------------------------------------------------------------------------

OR THE PLATFORM. In no event shall the Agent-Related Persons have any liability
to the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Agent-Related Person
or of any affiliate, director, officer, employee, counsel, agent, trustee or
advisors of such Agent-Related Person or (y) a material breach of any
obligations under this Agreement by such Agent-Related Person or of any
affiliate, director, officer, employee, counsel, agent, trustee or advisors of
such Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for indirect, special, consequential or punitive damages (as opposed to
direct or actual damages).

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Agents for all reasonable and documented out of pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP, and (b) to
pay or reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, each Lender, the Arrangers, the
Co-Documentation Agents, the Amendment No. 1 Arranger and their respective
Affiliates, partners, directors, officers, members, employees, agents, trustees
and advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims,

 

-159-



--------------------------------------------------------------------------------

demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) in the case of the
Agents and their respective Affiliates, partners, directors, officers, members,
employees, agents, trustees and advisors, their activities in connection with
the initial marketing and syndication of the Term B-1 Loans, Term B-2 Loans and
the Revolving Commitments, (b) the negotiation, execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, including the Administrative Agent’s performance of duties under
Section 2.11, (c) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (d) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability relating to the Borrower, any
Subsidiary or any other Loan Party, (e) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its Related Indemnitees or (y) a
breach of any material obligations under any Loan Document by such Indemnitee or
of any of its Related Indemnitees. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party
(except, with respect to any Loan Party, as a result of its indemnification
obligations hereunder) have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within 20 Business Days
after written demand therefor. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including

 

-160-



--------------------------------------------------------------------------------

pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if the Borrower would be required to obtain the consent of,
or make a filing or registration with, a Governmental Agency) of:

(A) the Borrower, provided that no consent of the Borrower shall be required
(1) for an assignment of Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund (or an assignment of Commitments and Loans under the Revolving
Credit Facility by a Lender to an Affiliate of such Lender) or (2) if an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, for any assignment to any
Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

 

-161-



--------------------------------------------------------------------------------

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than a principal amount of $5,000,000 (in the case of the Revolving Credit
Facility) or a principal amount of $1,000,000 (in the case of a Term Loan)
unless each of the Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing and (2) concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(e),
as applicable;

(E) no such assignment shall be made (A) to Holdings, the Borrower or any of the
Borrower’s Subsidiaries except as permitted under Section 2.05(a)(v), (B) other
than in accordance with subsection (k) below, to any of the Borrower’s
Affiliates or (C) to a natural person; and

(F) the Assignee shall represent and warrant to the Administrative Agent that it
is not an Affiliated Lender or identify itself as an Affiliated Lender;.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

-162-



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) (and, in the case of an assignment by or to an
Affiliated Lender, recordation in the Affiliated Lender Register in accordance
with Section 10.07(n)), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be presumed correct, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to

 

-163-



--------------------------------------------------------------------------------

the benefits of Sections 3.01 (subject to the requirements and limitations
therein, including the requirements of Section 3.01(c)), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register complying with the
requirements of Section 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder relating to the exemption from
withholding for portfolio interest on which is entered the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service (“IRS”), any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. Entries in the Participant Register shall be presumed
correct, absent manifest error and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or such entitlement to a greater payment results from a
change in Law after the sale of the participation takes place.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) each SPC shall be entitled to the benefits
of Sections 3.01 (subject to the requirements and limitations therein, including
the requirements of Section 3.01(c), 3.04 and 3.05 (through the

 

-164-



--------------------------------------------------------------------------------

Granting Lender) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 10.07,
(ii) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05) unless such increase or change results from a
change in Law after the SPC becomes a SPC, (iii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iv) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

-165-



--------------------------------------------------------------------------------

(k) Any Lender may, at any time, assign all or a portion of its Term Loans to a
Person who is or will become, after such assignment, an Affiliated Lender and
any Affiliated Lender may assign Term Loans, subject to the following
limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Term Loans or Commitments required to
be delivered to Lenders pursuant to Article II;

(ii) each Affiliated Lender (other than a Debt Fund Affiliate) that
(A) purchases any Loans pursuant to this clause (k) shall represent and warrant
to the seller and (B) sells any Loan hereunder shall represent and warrant to
the buyer, in each case, that it does not possess material non-public
information with respect to Holdings and its Subsidiaries (or other information
that may be material to a decision by any Lender to participate in such
assignment) or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information);

(iii) the Borrower shall have consented to such assignment; provided that in no
event shall the Borrower consent to any assignment to any Affiliate if the
conditions set forth in clause (ii), (iv) or (v) of this clause (k) are not
satisfied prior to and immediately after giving effect to such assignment;

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders (other than Debt Fund Affiliates) may not exceed 20% of the
original principal amount of all Term Loans at such time outstanding;

(v) no interest in the Revolving Credit Facility may be assigned to any
Affiliated Lender (other than a Debt Fund Affiliate); and

(vi) in addition to the requirements of clause (c) above, such assignment shall
only become effective upon being recorded in the Affiliated Lender Register as
provided in clause (n) below.

(l) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(m), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender (other than Debt Fund Affiliates) shall have any
right to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and:

(A) all Loans held by any Affiliated Lenders (other than Debt Fund Affiliates)
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders have taken any action;

 

-166-



--------------------------------------------------------------------------------

(B) all Loans held by Affiliated Lenders (other than Debt Fund Affiliates) shall
be deemed to be not outstanding for all purposes of calculating whether all
Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders; and

(C) all Loans held by Debt Fund Affiliates shall be deemed to be not outstanding
to the extent such Loans would account for more than 50% of the amount of Loans
and Commitments included in determining whether the Required Lenders have taken
or consented to any action (it being understood that such excess amount of Loans
and Commitments shall be deemed not to be outstanding on a pro rata basis among
all Debt Fund Affiliates in accordance with the respective amounts of such Loans
and Commitments held by them).

(m) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, to the fullest extent permitted by applicable Law (i) each
Affiliated Lender (other than any Debt Fund Affiliate) hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower and (ii) no Affiliated Lender
(other than a Debt Fund Affiliate) may bring any action or make any claim
against any Agent hereunder.

(n) The Borrower shall maintain at its offices a copy of each Assignment and
Assumption delivered to it by any Affiliated Lender and each other notification
from an Affiliated Lender referred to below (the “Affiliated Lender Register”).
Each Affiliated Lender shall advise the Borrower and the Administrative in
writing of (i) any proposed acquisition or disposition of Term Loans by such
Affiliated Lender, (ii) any prepayment of such Lender’s Term Loans pursuant to
Section 2.05(a)(v) and (iii) whether such Lender is a Debt Fund Affiliate. The
Borrower shall advise the Administrative Agent (in the same manner specified by
Schedule 10.02 for non-borrowing notices) in writing of any proposed assignment
to any Affiliated Lender at least three Business Days prior to the time such
assignment is scheduled to occur unless the Administrative Agent shall have been
notified thereof by the Affiliated Lender. Additionally, if

 

-167-



--------------------------------------------------------------------------------

any Lender becomes an Affiliated Lender at a time that such Lender holds any
Term Loans, such Lender shall promptly advise the Borrower and the
Administrative Agent that such Lender is an Affiliated Lender. Copies of the
Affiliated Lender Register shall be provided to the Administrative Agent and the
Affiliated Lenders upon request. Notwithstanding the foregoing if at any time
(if applicable, after giving effect to any proposed assignment to an Affiliated
Lender), all Affiliated Lenders (other than Debt Fund Affiliates) own or would,
in the aggregate own more than 20% of the principal amount of all then
outstanding Term Loans (i) any proposed pending assignment to an Affiliated
Lender that is not a Debt Fund Affiliate that would cause such threshold to be
exceeded shall not become effective or be recorded in the Affiliated Lender
Register, (ii) in the event that an Affiliated Lender that is not a Debt Fund
Affiliate has acquired any Term Loans pursuant to an assignment which was not
recorded in the Affiliated Lender Register, the assignment of such Term Loans
shall be null and void ab initio and (iii) if such threshold is exceeded solely
as a result of a Lender becoming an Affiliated Lender after it has acquired Term
Loans, such Affiliated Lender shall assign sufficient Term Loans so that
Affiliated Lenders that are not Debt Fund Affiliates in the aggregate own less
than 20% of the aggregate principal amount of Term Loans then outstanding. The
Administrative Agent may conclusively rely upon the Affiliated Lender Register
in connection with any amendment or waiver hereunder and shall not have any
responsibility for monitoring any acquisition or disposition of Term Loans by
any Affiliated Lender or for any losses suffered by any Person as a result of
any purported assignment to or from an Affiliated Lender.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, members, partners, employees,
trustees, investment advisors and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (at least as restrictive
than those in this Section 10.08 or as may otherwise be reasonably acceptable to
the Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 by such Agent or Lender; (h) to any Governmental Authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating or purporting to regulate any Agent
or Lender; (i) on a confidential basis to any rating agency when requested by
it; or (j) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder.
In addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party or its

 

-168-



--------------------------------------------------------------------------------

Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Holdings, the Borrower or any of
their subsidiaries or its business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that,
in the case of information received from a Loan Party after the date hereof,
such information is clearly identified at the time of delivery as confidential
or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, each Lender and each L/C Issuer under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and such L/C Issuer
may have. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, each Lender expressly waives its right of setoff pursuant
to this Section 10.09 or any other provision of any Loan Document with respect
to deposit accounts in which have been deposited payments received under
Medicare, Medicaid, TRICARE and other health care programs of the United States
or any state (including the District of Columbia) thereof and any agency or
other Governmental Authority thereof.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the amount collectible at the maximum
rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”).
If any Agent or any Lender shall receive interest in an amount that exceeds the
amount collectible at the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an

 

-169-



--------------------------------------------------------------------------------

Agent or a Lender exceeds the amount collectible at the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (UNLESS OTHERWISE EXPRESSLY
PROVIDED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE

 

-170-



--------------------------------------------------------------------------------

BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH
OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS; PROVIDED THAT NOTHING SET FORTH
HEREIN SHALL LIMIT THE ADMINISTRATIVE AGENT’S RIGHT TO PURSUE REMEDIES UNDER ANY
OF THE LOAN DOCUMENTS IN ANY JURISDICTION IN WHICH ANY LOAN PARTY OR COLLATERAL
IS LOCATED. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER, HOLDINGS,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower,
Holdings, each Agent and each Lender and their respective successors and
assigns.

SECTION 10.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

-171-



--------------------------------------------------------------------------------

SECTION 10.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.

SECTION 10.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Lenders and, the Arrangers and the Amendment
No. 1 Arranger, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, each
Lender, each Arranger and eachthe Amendment No. 1 Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, any
Lender, any Arranger or anythe Amendment No. 1 Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent, any Lender, any Arranger or anythe Amendment No. 1
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, any Lender,
any Arranger or anythe Amendment No. 1 Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders and, the Arrangers and the
Amendment No. 1 Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any Lender,
any Arranger or anythe Amendment No. 1 Arranger has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and, the Arrangers
and the Amendment No. 1 Arranger have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and, the Arrangers and the Amendment No. 1
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-172-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

IASIS HEALTHCARE LLC, as Borrower By:  

 

  Name:   Title:

IASIS HEALTHCARE CORPORATION,

as Holdings

By:   

 

  Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   

 

  Name:   Title:

BANK OF AMERICA, N.A.,

as Swing Line Lender, L/C Issuer

and as a Lender

By:  

 

  Name:   Title: